United States Securities And Exchange Commission Washington, D.C.20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-8056 Praxis Mutual Funds (Exact name of registrant as specified in charter) P.O. Box 5356, Cincinnati, Ohio 45201-5356 (Address of principal executive offices) (Zip code) JPMorgan Chase Bank, N.A., 303 Broadway, Cincinnati, OH 45202-4203 (Name and address of agent for service) Registrant's telephone number, including area code: (513)-878-4066 Date of fiscal year end: 12/31 Date of reporting period: 3/31/2011 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (Sections 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. Section 3507. ITEM 1. SCHEDULE OF INVESTMENTS. MMA Praxis Intermediate Income Fund Schedule of portfolio investments March 31, 2011 (Unaudited) PRINCIPAL AMOUNT VALUE ASSET BACKED SECURITY—0.2% Discover Card Master Trust, 5.10%, 10/15/13 $ 500,000 $ 500,897 COLLATERALIZED MORTGAGE OBLIGATION—0.0% JPMorgan Mortgage Trust, 4.50%, 9/25/34 COMMERCIAL MORTGAGE BACKED SECURITIES—7.2% Banc of America Commercial Mortgage, Inc., 5.12%, 7/11/43 Bear Stearns Commercial Mortgage Securities, 4.52%, 11/11/41 Bear Stearns Commercial Mortgage Securities, 4.56%, 2/13/42+ Bear Stearns Commercial Mortgage Securities, 4.67%, 6/11/41 Bear Stearns Commercial Mortgage Securities, 4.95%, 2/11/41 Bear Stearns Commercial Mortgage Securities, 5.12%, 2/11/41+ Bear Stearns Commercial Mortgage Securities, 5.13%, 10/12/42+ Bear Stearns Commercial Mortgage Securities, 5.54%, 9/11/41 Bear Stearns Commercial Mortgage Securities, 5.61%, 6/13/50 Bear Stearns Commercial Mortgage Securities, 5.74%, 9/11/42+ CS First Boston Mortgage Securities Corp., 6.53%, 6/15/34 DBUBS Mortgage Trust, 3.74%, 11/10/46(a) First Union National Bank Commercial Mortgage, 6.22%, 12/12/33 GE Capital Commercial Mortgage Corp., 6.53%, 5/15/33 JP Morgan Chase Commercial Mortgage Securities Corp., 5.13%, 5/15/47 JPMorgan Chase Commercial Mortgage Securities Corp., 4.63%, 3/15/46 JPMorgan Chase Commercial Mortgage Securities Corp., 4.90%, 10/15/42 JPMorgan Chase Commercial Mortgage Securities Corp., 4.92%, 10/15/42+ JPMorgan Chase Commercial Mortgage Securities Corp., 5.40%, 5/15/45 LB-UBS Commercial Mortgage Trust, 5.64%, 12/15/25 Morgan Stanley Capital I, 3.88%, 9/15/47(a) Morgan Stanley Capital I, 4.83%, 6/12/47 Morgan Stanley Capital I, 5.01%, 1/14/42 Morgan Stanley Capital I, 5.81%, 8/12/41+ Morgan Stanley Dean Witter Capital I, 5.93%, 12/15/35 TOTAL COMMERCIAL MORTGAGE BACKED SECURITIES FOREIGN BONDS—1.5% Arab Republic of Egypt, 4.45%, 9/15/15 Province of Ontario, Canada, 4.10%, 6/16/14 Republic of Austria, 2.00%, 11/15/12(a) TOTAL FOREIGN BONDS MUNICIPAL BONDS—2.2% Cincinnati Ohio Water System Rev., 6.46%, 12/01/34 Columbus Multi-High School Building Corp. Rev., 6.45%, 1/15/30 Fort Wayne International Airport Air Trade Center Building Corp., 4.25%, 7/15/16 Houston Independent School District, 6.17%, 2/15/34 Indianapolis Public School Multi-School Building, 5.73%, 7/15/29 LL&P Wind Energy, Inc. (XLCA), 5.73%, 12/01/17(a) Wisconsin State Transportation Rev., 5.84%, 7/01/30 TOTAL MUNICIPAL BONDS See accompanying notes to portfolio of investments. MMA Praxis Intermediate Income Fund Schedule of portfolio investments, continued March 31, 2011 (Unaudited) PRINCIPAL AMOUNT VALUE CORPORATE BONDS—46.4% ADVERTISING—0.4% Omnicom Group, Inc., 6.25%, 7/15/19 $ 1,000,000 $ 1,117,549 AUTO COMPONENTS—0.4% BorgWarner, Inc., 5.75%, 11/01/16 BIOTECHNOLOGY—0.2% Biogen Idec, Inc., 6.00%, 3/01/13 BROADCASTING & CABLE TV—0.6% Comcast Corp., 5.15%, 3/01/20 DIRECTV Holdings LLC / DIRECTV Financing Co., Inc., 7.63%, 5/15/16 BUILDING PRODUCTS—0.5% Masco Corp., 6.13%, 10/03/16 Owens Corning, 6.50%, 12/01/16 CAPITAL MARKETS—0.6% BlackRock, Inc., 3.50%, 12/10/14 Franklin Resources, Inc., 2.00%, 5/20/13 CHEMICALS—0.7% Airgas, Inc., 3.25%, 10/01/15 Albemarle Corp., 4.50%, 12/15/20 Nalco Co., 8.25%, 5/15/17 COMMERCIAL BANKS—2.8% American Express Bank FSB, 5.55%, 10/17/12 ANZ National Internatioanl Ltd., 3.13%, 8/10/15(a) Bank of New York Mellon Corp., 5.13%, 8/27/13 Bank of Nova Scotia, 2.25%, 1/22/13 Canadian Imperial Bank of Commerce, 2.00%, 2/04/13(a) State Street Corp., 7.35%, 6/15/26 Wells Fargo & Co., 5.25%, 10/23/12 COMMERCIAL SERVICES & SUPPLIES—0.7% GATX Corp., 9.00%, 11/15/13 TTX Co., 4.90%, 3/01/15(a) CONSTRUCTION MATERIALS—0.4% Martin Marietta Materials, Inc., 6.60%, 4/15/18 CONSUMER FINANCE—1.1% American Honda Finance Corp., 4.63%, 4/02/13(a) Ford Motor Credit Co. LLC, 7.00%, 4/15/15 Harley-Davidson Financial Services, Inc., 3.88%, 3/15/16(a) SLM Corp., 5.38%, 1/15/13 CONTAINERS & PACKAGING—0.6% Bemis Co., Inc., 5.65%, 8/01/14 Sealed Air Corp., 7.88%, 6/15/17 See accompanying notes to portfolio of investments. MMA Praxis Intermediate Income Fund Schedule of portfolio investments, continued March 31, 2011 (Unaudited) PRINCIPAL AMOUNT VALUE CORPORATE BONDS—46.4%, continued DIVERSIFIED FINANCIAL SERVICES—4.7% Ally Financial, Inc., 6.75%, 12/01/14 $ 600,000 $ 632,250 Bank of America Corp., 4.50%, 4/01/15 Citigroup, Inc., 5.13%, 5/05/14 Equifax, Inc., 4.45%, 12/01/14 ERAC USA Finance LLC, 5.90%, 11/15/15(a) General Electric Capital Corp., 6.15%, 8/07/37 JPMorgan Chase & Co., 4.65%, 6/01/14 Moody's Corp., 5.50%, 9/01/20 Morgan Stanley, 5.63%, 9/23/19 NASDAQ OMX Group, Inc., 4.00%, 1/15/15 National Rural Utilities Cooperative Finance Corp., 10.38%, 11/01/18 NYSE Euronext, 4.80%, 6/28/13 UBS AG, 3.88%, 1/15/15 Verisk Analytics, Inc., 5.80%, 5/01/21 ELECTRIC UTILITIES—5.0% AEP Texas North Co., 5.50%, 3/01/13 Atlantic City Electric Co., 7.75%, 11/15/18 CenterPoint Energy Houston Electric LLC, 7.00%, 3/01/14 CMS Energy Corp., 4.25%, 9/30/15 Consumers Energy Co., 6.70%, 9/15/19 FPL Energy National Wind LLC, 5.61%, 3/10/24(a) ITC Holdings Corp., 5.50%, 1/15/20(a) Kiowa Power Partners LLC, 4.81%, 12/30/13(a) MidAmerican Energy Co., 6.75%, 12/30/31 Pennsylvania Electric Co., 5.20%, 4/01/20 Portland General Electric Co., 6.10%, 4/15/19 Potomac Edison Co., 5.13%, 8/15/15 Potomac Electric Power Co., 6.50%, 11/15/37 Puget Sound Energy, Inc., 6.74%, 6/15/18 TransAlta Corp., 4.75%, 1/15/15 TransAlta Corp., 6.65%, 5/15/18 Vectren Utility Holdings, Inc., 6.63%, 12/01/11 ELECTRICAL EQUIPMENT—0.2% Thomas & Betts Corp., 5.63%, 11/15/21 FOOD & STAPLES RETAILING—0.2% Kroger Co., 7.50%, 1/15/14 FOOD PRODUCTS—0.5% Kellogg Co., 4.25%, 3/06/13 Ralcorp Holdings, Inc., 4.95%, 8/15/20 GAS UTILITIES—0.9% Indiana Gas Co., Inc., 6.55%, 6/30/28 Michigan Consolidated Gas Co., 8.25%, 5/01/14 National Fuel Gas Co., 6.50%, 4/15/18 Sempra Energy, 6.50%, 6/01/16 See accompanying notes to portfolio of investments. MMA Praxis Intermediate Income Fund Schedule of portfolio investments, continued March 31, 2011 (Unaudited) PRINCIPAL AMOUNT VALUE CORPORATE BONDS—46.4%, continued HEALTH CARE EQUIPMENT & SUPPLIES—0.7% Beckman Coulter, Inc., 6.00%, 6/01/15 $ 900,000 $ 982,993 Mead Johnson Nutrition Co., 3.50%, 11/01/14 Zimmer Holdings, Inc., 4.63%, 11/30/19 HEALTH CARE PROVIDERS & SERVICES—0.9% Express Scripts, Inc., 6.25%, 6/15/14 Howard Hughes Medical Institute, 3.45%, 9/01/14 Laboratory Corp of America Holdings, 3.13%, 5/15/16 McKesson Corp., 6.00%, 3/01/41 HOTELS, RESTAURANTS & LEISURE—0.6% Hyatt Hotels Corp., 5.75%, 8/15/15(a) Yum! Brands, Inc., 8.88%, 4/15/11 HOUSEHOLD DURABLES—0.4% Snap-On, Inc., 4.25%, 1/15/18 Stanley Black & Decker, Inc., 6.15%, 10/01/13 HOUSEHOLD PRODUCTS—0.2% Church & Dwight Co., Inc., 3.35%, 12/15/15 INDUSTRIAL CONGLOMERATES—1.3% Cargill, Inc., 7.50%, 9/01/26(a) Cooper U.S., Inc., 5.45%, 4/01/15 Harsco Corp., 5.75%, 5/15/18 INDUSTRIAL MACHINERY—0.4% Valmont Industries, Inc., 6.63%, 4/20/20 INSURANCE BROKERS—0.4% Willis North America, Inc., 5.63%, 7/15/15 INTEGRATED TELECOMMUNICATION SERVICES—1.1% AT&T, Inc., 4.95%, 1/15/13 Frontier Communications Corp., 7.88%, 4/15/15 GTE Corp., 6.84%, 4/15/18 Verizon Communications, Inc., 6.00%, 4/01/41 INTERNET & CATALOG RETAIL—0.2% QVC, Inc., 7.13%, 4/15/17(a) IT SERVICES—0.5% Dun & Bradstreet Corp., 2.88%, 11/15/15 Dun & Bradstreet Corp., 6.00%, 4/01/13 Fiserv, Inc., 3.13%, 10/01/15 LIFE & HEALTH INSURANCE—0.4% Ohio National Financial Services, Inc., 6.35%, 4/01/13(a) Prudential Financial, Inc., 4.75%, 4/01/14 See accompanying notes to portfolio of investments. MMA Praxis Intermediate Income Fund Schedule of portfolio investments, continued March 31, 2011 (Unaudited) PRINCIPAL AMOUNT VALUE CORPORATE BONDS—46.4%, continued MACHINERY—0.2% Pall Corp., 5.00%, 6/15/20 $ 500,000 $ 508,817 METALS & MINING—0.5% Carpenter Technology Corp., 6.63%, 5/15/13 Teck Resources Ltd., 9.75%, 5/15/14 MULTI-LINE INSURANCE—1.4% American International Group, Inc., 4.25%, 5/15/13 Horace Mann Educators Corp., 6.85%, 4/15/16 MetLife, Inc., 4.75%, 2/08/21 Metropolitan Life Global Funding I, 5.13%, 6/10/14(a) Principal Life Global Funding I, 6.25%, 2/15/12(a) Unitrin, Inc., 6.00%, 11/30/15 MULTILINE RETAIL—0.9% J.C. Penney Co., Inc., 5.75%, 2/15/18 Wal-Mart Stores, Inc., 1.50%, 10/25/15 Wal-Mart Stores, Inc., 7.55%, 2/15/30 OFFICE SERVICES & SUPPLIES—0.2% Steelcase, Inc., 6.38%, 2/15/21 OIL, GAS & CONSUMABLE FUELS—2.4% BP Capital Markets plc, 3.88%, 3/10/15 ConocoPhillips Holding Co., 6.95%, 4/15/29 Merey Sweeny LP, 8.85%, 12/18/19(a) Motiva Enterprises LLC, 5.20%, 9/15/12(a) Pioneer Natural Resources Co., 5.88%, 7/15/16 Ras Laffan Liquefied Natural Gas Co. Ltd. III, 5.83%, 9/30/16(a) Shell International Finance BV, 4.00%, 3/21/14 PAPER & FOREST PRODUCTS—0.4% Domtar Corp., 9.50%, 8/01/16 Plum Creek Timberlands LP, 4.70%, 3/15/21 PHARMACEUTICALS—1.2% Abbott Laboratories, 5.13%, 4/01/19 Novartis Capital Corp., 4.13%, 2/10/14 Roche Holdings, Inc., 6.00%, 3/01/19(a) PIPELINES—1.2% Enbridge Energy Partners LP, 5.20%, 3/15/20 Enterprise Products Operating LLC, 3.70%, 6/01/15 Florida Gas Transmission Co. LLC, 4.00%, 7/15/15(a) Texas Gas Transmission LLC, 4.60%, 6/01/15 See accompanying notes to portfolio of investments. MMA Praxis Intermediate Income Fund Schedule of portfolio investments, continued March 31, 2011 (Unaudited) PRINCIPAL AMOUNT VALUE CORPORATE BONDS—46.4%, continued PROPERTY & CASUALTY INSURANCE—1.5% 21st Century Insurance Group, 5.90%, 12/15/13 $ 973,000 $ 1,041,129 Fidelity National Financial, Inc., 7.30%, 8/15/11 Markel Corp., 6.80%, 2/15/13 Progressive Corp., 6.70%, 6/15/37+ W.R.Berkley Corp., 6.15%, 8/15/19 PUBLISHING—0.6% McGraw-Hill Cos., Inc., 5.38%, 11/15/12 Washington Post Co., 7.25%, 2/01/19 REAL ESTATE INVESTMENT TRUSTS (REITS)—0.7% AMB Property LP, 6.13%, 12/01/16 Pan Pacific Retail Properties, Inc., 5.95%, 6/01/14 REINSURANCE—0.4% Berkshire Hathaway, Inc., 2.13%, 2/11/13 ROAD & RAIL—0.5% Burlington Northern Santa Fe LLC, 5.75%, 5/01/40 CSX Transportation, Inc., 8.38%, 10/15/14 SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—0.9% Analog Devices, Inc., 5.00%, 7/01/14 Applied Materials, Inc., 7.13%, 10/15/17 KLA-Tencor Corp., 6.90%, 5/01/18 SOFT DRINKS—0.4% Bottling Group LLC, 5.13%, 1/15/19 SPECIALTY RETAIL—0.7% Ethan Allen Global, Inc., 5.38%, 10/01/15 Home Depot, Inc., 5.95%, 4/01/41 Staples, Inc., 9.75%, 1/15/14 SUPRANATIONAL—2.1% Corporation Andina de Fomento, 5.20%, 5/21/13 Inter-American Development Bank, 3.50%, 3/15/13 Inter-American Development Bank, 3.50%, 7/08/13 International Bank for Reconstruction & Development, 2.00%, 12/04/13 International Finance Facility for Immunisation (IFFIM), 5.00%, 11/14/11(a) See accompanying notes to portfolio of investments. MMA Praxis Intermediate Income Fund Schedule of portfolio investments, continued March 31, 2011 (Unaudited) PRINCIPAL AMOUNT VALUE CORPORATE BONDS—46.4%, continued TECHNOLOGY DISTRIBUTORS—0.2% Arrow Electronics, Inc., 3.38%, 11/01/15 $ 500,000 $ 492,385 THRIFTS & MORTGAGE FINANCE—0.4% Countrywide Financial Corp., 5.80%, 6/07/12 TRANSPORTATION SERVICES—0.3% Golden State Petroleum Transport Corp., 8.04%, 2/01/19 TRUCK MANUFACTURERS—0.3% PACCAR, Inc., 6.88%, 2/15/14 TRUCKING—0.3% JB Hunt Transport Services, Inc., 3.38%, 9/15/15 UTILITIES—0.7% Harper Lake Solar Funding Corp., 7.65%, 12/31/18(a) Salton Sea Funding Corp., 7.48%, 11/30/18 SteelRiver Transmission Co. LLC, 4.71%, 6/30/17(a) WATER UTILITIES—0.4% American Water Capital Corp., 6.09%, 10/15/17 TOTAL CORPORATE BONDS CORPORATE NOTES—1.0% DEVELOPMENT AUTHORITIES—1.0% Everence Community Investment, Inc., 0.45%, 12/15/12+(b) Everence Community Investment, Inc., 0.68%, 12/15/11+(b) Everence Community Investment, Inc., 0.68%, 12/15/13+(b) TOTAL CORPORATE NOTES INTEREST-ONLY BONDS—0.0% FREDDIE MAC REMICS — 0.0% 5.00%, 4/15/29 GOVERNMENT NATIONAL MORTGAGE ASSOCIATION — 0.0% 0.76%, 4/16/27+ TOTAL INTEREST ONLY BONDS U.S. GOVERNMENT AGENCIES—38.4% FEDERAL FARM CREDIT BANK — 0.8% 4.88%, 12/16/15 FEDERAL HOME LOAN BANK — 5.3% 3.38%, 6/12/20 3.88%, 6/14/13 5.00%, 11/17/17 5.00%, 12/10/21 5.50%, 7/15/36 FEDERAL HOME LOAN MORTGAGE CORP. — 13.6% 2.61%, 5/01/34+ See accompanying notes to portfolio of investments. MMA Praxis Intermediate Income Fund Schedule of portfolio investments, continued March 31, 2011 (Unaudited) PRINCIPAL AMOUNT VALUE U.S. GOVERNMENT AGENCIES—38.4%, continued FEDERAL HOME LOAN MORTGAGE CORP. — 13.6%, continued 2.61%, 5/01/34+ $ 390,800 $ 406,966 3.75%, 3/27/19 4.00%, 10/01/25 4.50%, 6/01/18 4.50%, 10/01/35 4.50%, 6/01/39 4.50%, 9/01/40 5.00%, 4/01/19 5.00%, 12/01/21 5.00%, 2/15/32 5.00%, 7/01/35 5.00%, 6/01/39 5.50%, 4/01/22 5.50%, 11/01/33 5.50%, 3/01/36 5.50%, 6/01/36 5.50%, 12/01/36 6.00%, 9/01/17 6.00%, 4/01/27 6.00%, 6/01/36 6.00%, 8/01/37 7.00%, 2/01/30 7.00%, 3/01/31 7.50%, 7/01/30 FEDERAL NATIONAL MORTGAGE ASSOCIATION — 14.4% 1.25%, 8/20/13 1.95%, 2/01/34+ 2.52%, 6/01/33+ 2.58%, 5/01/34+ 3.50%, 7/01/20 3.50%, 10/01/25 4.13%, 4/15/14 4.38%, 10/15/15 4.50%, 9/01/40 4.50%, 10/01/40 5.00%, 2/13/17 5.00%, 7/01/18 5.00%, 9/01/18 5.00%, 4/01/25 5.00%, 7/01/25 5.00%, 10/01/25 5.00%, 10/01/35 5.40%, 5/01/37+ 5.50%, 6/01/22 5.50%, 11/01/25 5.50%, 2/01/34 5.50%, 1/01/35 See accompanying notes to portfolio of investments. MMA Praxis Intermediate Income Fund Schedule of portfolio investments, continued March 31, 2011 (Unaudited) PRINCIPAL AMOUNT/ SHARES VALUE U.S. GOVERNMENT AGENCIES—38.4%, continued FEDERAL NATIONAL MORTGAGE ASSOCIATION — 14.4%, continued 5.50%, 10/01/35 $ 1,568,482 $ 1,679,170 5.50%, 6/01/36 5.50%, 11/01/36 6.00%, 10/01/33 6.00%, 11/01/34 6.00%, 10/01/35 6.00%, 6/01/36 6.63%, 11/15/30 7.00%, 7/01/15 7.00%, 11/01/19 7.00%, 11/01/19 8.50%, 9/01/26 GOVERNMENT NATIONAL MORTGAGE ASSOCIATION — 0.5% 3.50%, 1/20/34+ 5.50%, 10/20/38 6.50%, 11/20/38 6.75%, 4/15/16 7.00%, 12/20/30 7.00%, 10/20/31 7.00%, 3/20/32 SMALL BUSINESS ADMINISTRATION — 0.2% 0.60%, 2/25/32+ 1.00%, 9/25/18+ U.S. DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT — 0.5% 1.80%, 8/01/14 FDIC GUARANTEED—3.1% (c) Citibank NA, 1.75%, 12/28/12 Citigroup Funding, Inc., 1.88%, 10/22/12 Citigroup Funding, Inc., 1.88%, 11/15/12 General Electric Capital Corp., 2.20%, 6/08/12 U.S. Central Federal Credit Union, 1.90%, 10/19/12 TOTAL U.S. GOVERNMENT AGENCIES INVESTMENT COMPANY—0.4% MUTUAL FUND—0.4% Pax World High Yield Bond Fund, Individual Investor Class SHORT TERM INVESTMENT—1.8% INVESTMENT COMPANY—1.8% JPMorgan U.S. Government Money Market Fund, Agency Shares See accompanying notes to portfolio of investments. MMA Praxis Intermediate Income Fund Schedule of portfolio investments, continued March 31, 2011 (Unaudited) VALUE TOTAL INVESTMENTS (Cost* $279,910,953)—99.1% $ 289,515,233 Other assets in excess of liabilities — 0.9% NET ASSETS—100% $ 292,158,242 + Variable rate security. Rates presented are the rates in effect at March 31, 2011. (a) 144a security is restricted as to resale to institutional investors. These securities were deemed liquid under guidelines established by the Board of Trustees. At March 31, 2011, these securities were valued at $23,157,462 or 7.9% of net assets. (b) Represents affiliated restricted security as to resale to shareholders and is not registered under the Securities Act of 1933. These securities have been deemed illiquid under guidelines established by the Board of Trustees: Acquisition Security Yield Shares Date Everence Community Investment, Inc. 0.45% 12/2009 Everence Community Investment, Inc. 0.68% 12/2009 Everence Community Investment, Inc. 0.68% 12/2009 At March 31, 2011, these securities had an aggregate market value of $2,793,578, representing 1.0% of net assets. (c) Securities are guaranteed by the Federal Deposit Insurance Corporation (FDIC) under its Temporary Liquidity Guarantee Program (TLGP). Under this program, the FDIC guarantees, with the full faith and credit of theU.S. government, the payment of principal and interest. The expiration of theFDIC's guarantee is the earlier of the maturity date of the debt or June 30, 2012. * Represents cost for financial reporting purposes. FDIC — Federal Deposit Insurance Corporation plc — Public Liability Company REMICS — Real Estate Mortgage Investment Conduits Rev. — Revenue XLCA — XL Capital Assurance, Inc. See accompanying notes to portfolio of investments. MMA Praxis Core Stock Fund Schedule of portfolio investments March 31, 2011 (Unaudited) SHARES VALUE COMMON STOCKS—97.7% AUTOMOBILES—1.6% Harley-Davidson, Inc. $ 2,744,854 BEVERAGES—1.3% Coca-Cola Co. CAPITAL MARKETS—8.1% Ameriprise Financial, Inc. Bank of New York Mellon Corp. Charles Schwab Corp. GAM Holding AG (Switzerland)(a) Goldman Sachs Group, Inc. Julius Baer Group Ltd. (Switzerland) CHEMICALS—1.1% Air Products & Chemicals, Inc. Potash Corp of Saskatchewan, Inc. (Canada) Praxair, Inc. COMMERCIAL BANKS—5.1% Wells Fargo & Co. COMMERCIAL SERVICES & SUPPLIES—2.7% Iron Mountain, Inc. COMPUTERS & PERIPHERALS—0.7% Hewlett-Packard Co. CONSTRUCTION MATERIALS—1.2% Martin Marietta Materials, Inc. Vulcan Materials Co. CONSUMER FINANCE—4.4% American Express Co. CONTAINERS & PACKAGING—2.3% Sealed Air Corp. DIVERSIFIED FINANCIAL SERVICES—0.1% JPMorgan Chase & Co. ENERGY EQUIPMENT & SERVICES—0.9% Transocean Ltd. (Switzerland)(a) FOOD & STAPLES RETAILING—9.1% Costco Wholesale Corp. See accompanying notes to portfolio of investments. MMA Praxis Core Stock Fund Schedule of portfolio investments, continued March 31, 2011 (Unaudited) SHARES VALUE COMMON STOCKS—97.7%, continued FOOD & STAPLES RETAILING—9.1%, continued CVS Caremark Corp. $ 6,428,891 FOOD PRODUCTS—3.1% Kraft Foods, Inc., Class A Unilever NV - NY Registry Shares (Netherlands) HEALTH CARE EQUIPMENT & SUPPLIES—1.6% Baxter International, Inc. Becton Dickinson and Co. HEALTH CARE PROVIDERS & SERVICES—1.7% Express Scripts, Inc. (a) HOUSEHOLD DURABLES—0.2% Hunter Douglas NV (Netherlands) HOUSEHOLD PRODUCTS—4.8% Procter & Gamble Co. INDUSTRIAL CONGLOMERATES—0.2% Tyco International Ltd. (Switzerland) INSURANCE—8.9% ACE Ltd. (Switzerland) AON Corp. Berkshire Hathaway, Inc., Class A (a) 19 Everest Re Group Ltd. (Bermuda) Loews Corp. Markel Corp. (a) Progressive Corp. Transatlantic Holdings, Inc. INTERNET & CATALOG RETAIL—0.7% Expedia, Inc. Liberty Media Corp. - Interactive, Series A (a) INTERNET SOFTWARE & SERVICES—4.5% Google, Inc., Class A (a) IT SERVICES—0.3% Visa, Inc., Class A See accompanying notes to portfolio of investments. MMA Praxis Core Stock Fund Schedule of portfolio investments, continued March 31, 2011 (Unaudited) SHARES VALUE COMMON STOCKS—97.7%, continued MARINE—1.2% China Shipping Development Co. Ltd., Class H (China) $ 456,183 Kuehne + Nagel International AG (Switzerland) MEDIA—0.5% Grupo Televisa SA- ADR (Mexico)(a) Liberty Media Corp. - Starz, Series A (a) Walt Disney Co. METALS & MINING—1.4% BHP Billiton plc (United Kingdom) Rio Tinto plc (United Kingdom) OIL, GAS & CONSUMABLE FUELS—11.6% Canadian Natural Resources Ltd. (Canada) Devon Energy Corp. EOG Resources, Inc. OGX Petroleo e Gas Participacoes SA (Brazil)(a) PAPER & FOREST PRODUCTS—1.6% Sino-Forest Corp. (Canada)(a) PERSONAL PRODUCTS—0.2% Natura Cosmeticos SA (Brazil) PHARMACEUTICALS—8.0% Johnson & Johnson Merck & Co., Inc. Roche Holding AG (Switzerland) REAL ESTATE MANAGEMENT & DEVELOPMENT—1.6% Brookfield Asset Management, Inc., Class A (Canada) Hang Lung Group Ltd. (Hong Kong) SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—1.7% Texas Instruments, Inc. SOFTWARE—1.3% Activision Blizzard, Inc. Microsoft Corp. See accompanying notes to portfolio of investments. MMA Praxis Core Stock Fund Schedule of portfolio investments, continued March 31, 2011 (Unaudited) PRINCIPAL AMOUNT/ SHARES VALUE COMMON STOCKS—97.7%, continued SPECIALTY RETAIL—2.2% Bed Bath & Beyond, Inc. (a) $ 2,770,698 CarMax, Inc. (a) TRANSPORTATION INFRASTRUCTURE—1.4% China Merchants Holdings International Co. Ltd. (Hong Kong) WIRELESS TELECOMMUNICATION SERVICES—0.4% America Movil SAB de CV, Series L- ADR (Mexico) TOTAL COMMON STOCKS COMMERCIAL PAPER—1.7% Intesa Funding LLC, 0.11%, 4/01/11 $ 2,932,000 CORPORATE NOTES—1.3% DEVELOPMENT AUTHORITIES—1.3% Everence Community Investment, Inc., 0.45%, 12/15/12+(b) Everence Community Investment, Inc., 0.68%, 12/15/11+(b) Everence Community Investment, Inc., 0.68%, 12/15/13+(b) TOTAL CORPORATE NOTES TOTAL INVESTMENTS (Cost* $143,253,771) —100.7% $ 173,487,923 Liabilities in excess of other assets — (0.7)% NET ASSETS—100% $ 172,286,047 + Variable rate security. Rates presented are the rates in effect at March 31, 2011. (a) Non-income producing securities. (b)Represents affiliated restricted security as to resale to shareholders and is not registered under the Securities Act of 1933. These securities have been deemed illiquid under guidelines established by the Board of Trustees: Acquisition Security Yield Shares Date Everence Community Investment, Inc. 0.45% 12/2009 Everence Community Investment, Inc. 0.68% 12/2009 Everence Community Investment, Inc. 0.68% 12/2009 At March 31, 2011, these securities had an aggregate market value of $2,171,276, representing 1.3% of net assets. * Represents cost for financial reporting purposes. ADR — American Depositary Receipt plc — Public Liability Company See accompanying notes to portfolio of investments. MMA Praxis International Fund Schedule of portfolio investments March 31, 2011 (Unaudited) SHARES VALUE COMMON STOCKS—91.9% ARGENTINA—0.7% REAL ESTATE MANAGEMENT & DEVELOPMENT—0.7% IRSA Inversiones y Representaciones SA- ADR $ 593,180 AUSTRALIA—3.4% BANKS—1.6% Commonwealth Bank of Australia Westpac Banking Corp. DIVERSIFIED FINANCIALS—0.5% Macquarie Group Ltd. INSURANCE—0.4% AMP Ltd. MATERIALS—0.9% Newcrest Mining Ltd. BRAZIL—0.5% BANKS—0.5% Banco Bradesco SA- ADR CANADA—5.3% ENERGY—2.9% Canadian Natural Resources Ltd. Encana Corp. Suncor Energy, Inc. MATERIALS—1.0% Teck Resources Ltd., Class B REAL ESTATE MANAGEMENT & DEVELOPMENT—1.4% Brookfield Asset Management, Inc., Class A CHINA—5.2% CAPITAL GOODS—0.7% Shanghai Electric Group Co. Ltd., Class H HOTELS, RESTAURANTS & LEISURE—0.3% Ctrip.com International Ltd.- ADR (a) SOFTWARE & SERVICES—3.7% Baidu, Inc.- ADR (a) Netease.com- ADR (a) Sina Corp. (a) See accompanying notes to portfolio of investments. MMA Praxis International Fund Schedule of portfolio investments, continued March 31, 2011 (Unaudited) SHARES VALUE COMMON STOCKS—91.9%, continued CHINA—5.2%, continued SOFTWARE & SERVICES—3.7%, continued Tencent Holdings Ltd. $ 406,843 TECHNOLOGY HARDWARE & EQUIPMENT—0.5% ZTE Corp., Class H DENMARK—0.6% TRANSPORTATION—0.6% A.P. Moller - Maersk A/S, Class B 48 FRANCE—9.3% AUTOMOBILES—0.5% Peugeot SA (a) BANKS—2.3% BNP Paribas Societe Generale CAPITAL GOODS—1.6% Alstom SA Cie de Saint-Gobain ENERGY EQUIPMENT & SERVICES—1.2% Technip SA FOOD & STAPLES RETAILING—0.6% Carrefour SA FOOD, BEVERAGE & TOBACCO—0.7% Danone SA MEDIA—0.6% Publicis Groupe SA RETAILING—0.8% PPR TELECOMMUNICATION SERVICES—1.0% France Telecom SA GERMANY—8.6% CAPITAL GOODS—0.8% Hochtief AG DIVERSIFIED FINANCIALS—0.5% Deutsche Boerse AG See accompanying notes to portfolio of investments. MMA Praxis International Fund Schedule of portfolio investments, continued March 31, 2011 (Unaudited) SHARES VALUE COMMON STOCKS—91.9%, continued GERMANY—8.6%, continued FOOD & STAPLES RETAILING—0.7% Metro AG $ 549,375 HEALTH CARE EQUIPMENT & SERVICES—1.5% Fresenius SE & Co. KGaA INSURANCE—2.0% Allianz SE Muenchener Rueckversicherungs Gesellschaft AG MATERIALS—0.9% BASF SE PHARMACEUTICALS & BIOTECHNOLOGY—1.3% Bayer AG SOFTWARE & SERVICES—0.9% SAP AG HONG KONG—0.4% TELECOMMUNICATION SERVICES—0.4% China Mobile Ltd.- ADR ISRAEL—0.5% PHARMACEUTICALS & BIOTECHNOLOGY—0.5% Teva Pharmaceutical Industries Ltd.- ADR ITALY—0.7% BANKS—0.7% Intesa Sanpaolo JAPAN—9.8% AUTOMOBILES—3.6% Isuzu Motors Ltd. Toyota Motor Corp. BANKS—1.1% Mitsubishi UFJ Financial Group, Inc. Sumitomo Mitsui Financial Group, Inc. CAPITAL GOODS—1.2% Makita Corp. DIVERSIFIED FINANCIALS—0.6% Nomura Holdings, Inc. See accompanying notes to portfolio of investments. MMA Praxis International Fund Schedule of portfolio investments, continued March 31, 2011 (Unaudited) SHARES VALUE COMMON STOCKS—91.9%, continued JAPAN—9.8%, continued INSURANCE—0.4% NKSJ Holdings, Inc. $ 356,430 SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—0.4% Tokyo Electron Ltd. SOFTWARE—0.5% Nintendo Co. Ltd. SOFTWARE & SERVICES—0.9% Yahoo! Japan Corp. TECHNOLOGY HARDWARE & EQUIPMENT—1.1% Canon, Inc. TDK Corp. NETHERLANDS—7.1% CAPITAL GOODS—0.4% Koninklijke Philips Electronics NV (a) COMMERCIAL & PROFESSIONAL SERVICES—3.5% Randstad Holding NV (a) USG People NV (a) DIVERSIFIED FINANCIALS—0.9% ING Groep NV, CVA (a) FOOD, BEVERAGE & TOBACCO—0.9% Unilever NV, CVA MATERIALS—0.7% New World Resources NV, Class A SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—0.7% ASML Holding NV (a) NORWAY—0.6% TELECOMMUNICATION SERVICES—0.6% Telenor ASA SINGAPORE—0.5% BANKS—0.5% DBS Group Holdings Ltd. See accompanying notes to portfolio of investments. MMA Praxis International Fund Schedule of portfolio investments, continued March 31, 2011 (Unaudited) SHARES VALUE COMMON STOCKS—91.9%, continued SOUTH KOREA—0.9% AUTOMOBILES—0.9% Hyundai Motor Co. $ 713,401 SPAIN—5.1% BANKS—1.9% Banco Bilbao Vizcaya Argentaria SA Banco Santander SA ENERGY—1.8% Repsol YPF SA RETAILING—0.6% Inditex SA TELECOMMUNICATION SERVICES—0.8% Telefonica SA SWITZERLAND—7.5% CAPITAL GOODS—0.6% ABB Ltd. (a) CONSUMER DURABLES & APPAREL—1.1% Swatch Group AG DIVERSIFIED FINANCIALS—2.6% Credit Suisse Group AG UBS AG (a) INSURANCE—1.3% Zurich Financial Services AG PHARMACEUTICALS & BIOTECHNOLOGY—1.9% Novartis AG Roche Holding AG UNITED KINGDOM—25.2% BANKS—5.1% Barclays plc HSBC Holdings plc Lloyds Banking Group plc (a) Standard Chartered plc CAPITAL GOODS—2.5% Ashtead Group plc Cookson Group plc (a) See accompanying notes to portfolio of investments. MMA Praxis International Fund Schedule of portfolio investments, continued March 31, 2011 (Unaudited) SHARES VALUE COMMON STOCKS—91.9%, continued UNITED KINGDOM—25.2%, continued CAPITAL GOODS—2.5%, continued Travis Perkins plc $ 755,492 COMMERCIAL & PROFESSIONAL SERVICES—0.6% Hays plc COMMERCIAL SERVICES & SUPPLIES—1.1% Experian plc Intertek Group plc CONSUMER DURABLES—1.6% Burberry Group plc Persimmon plc ENERGY—3.5% BG Group plc BP plc Royal Dutch Shell plc, Class A MATERIALS—6.3% Antofagasta plc BHP Billiton plc Rio Tinto plc Xstrata plc MEDIA—0.6% WPP plc PHARMACEUTICALS & BIOTECHNOLOGY—1.0% GlaxoSmithKline plc RETAILING—0.9% Game Group plc Kingfisher plc TELECOMMUNICATION SERVICES—1.5% Vodafone Group plc TRANSPORTATION—0.5% International Consolidated Airlines Group SA (a) TOTAL COMMON STOCKS INVESTMENT COMPANIES—2.6% EXCHANGE TRADED FUNDS (ETFS)—2.6% iShares MSCI EAFE Index Fund See accompanying notes to portfolio of investments. MMA Praxis International Fund Schedule of portfolio investments, continued March 31, 2011 (Unaudited) PRINCIPAL AMOUNT/ SHARES VALUE INVESTMENT COMPANIES —2.6%, continued EXCHANGE TRADED FUNDS (ETFS)—2.6%, continued Vanguard MSCI EAFE ETF $ 1,084,751 TOTAL INVESTMENT COMPANIES—2.6% COST $2,175,455 CORPORATE NOTES—1.3% DEVELOPMENT AUTHORITIES—1.3% Everence Community Investment, Inc., 0.45%, 12/15/12+(b) $ 443,000 Everence Community Investment, Inc., 0.68%, 12/15/11+(b) Everence Community Investment, Inc., 0.68%, 12/15/13+(b) TOTAL CORPORATE NOTES SHORT TERM INVESTMENT—1.2% INVESTMENT COMPANY—1.2% JPMorgan U.S. Government Money Market Fund, Agency Shares TOTAL INVESTMENTS (Cost* $60,174,355) —97.0% $ 78,865,851 Other assets in excess of liabilities — 3.0% NET ASSETS—100% $ 81,275,469 + Variable rate security. Rates presented are the rates in effect at March 31, 2011. (a) Non-income producing securities. (b) Represents affiliated restricted security as to resale to shareholders and is not registered under the Securities Act of 1933. These securities have been deemed illiquid under guidelines established by the Board of Trustees: Acquisition Security Yield Shares Date Everence Community Investment, Inc. 0.45% 12/2009 Everence Community Investment, Inc. 0.68% 12/2009 Everence Community Investment, Inc. 0.68% 12/2009 At March 31, 2011, these securities had an aggregate market value of $1,075,541, representing 1.3% of net assets. * Represents cost for financial reporting purposes. ADR — American Depositary Receipt CVA — Dutch Certificate plc — Public Liability Company See accompanying notes to portfolio of investments. MMA Praxis International Fund Schedule of portfolio investments, continued March 31, 2011 (Unaudited) As of March 31, 2011, the MMA Praxis International Fund had the following forward foreign currency exchange contracts outstanding as follows: Net Net Settlement To Receive/ Initial Market Unrealized Unrealized Date To Deliver Counterparty Value Value Appreciation Depreciation Contracts to Buy 5/9/11 GBP Barclays Bank plc — Contracts to Sell 5/9/11 EUR Barclays Bank plc — 5/9/11 GBP Barclays Bank plc — 6/20/11 JPY JPMorgan Chase & Co. — $ 106,124 $ 113,859 EUR — Euro GBP — British Pound JPY — Japanese Yen See accompanying notes to portfolio of investments. MMA Praxis International Index Schedule of portfolio investments March 31, 2011 (Unaudited) SHARES VALUE COMMON STOCKS—97.8% AUSTRALIA—5.9% BANKS—0.4% Commonwealth Bank of Australia $ 139,781 BIOTECHNOLOGY—0.2% CSL Ltd. CSL Ltd.- ADR CAPITAL MARKETS—0.2% Macquarie Group Ltd.- ADR CHEMICALS—0.1% Orica Ltd. COMMERCIAL BANKS—1.6% Australia & New Zealand Banking Group Ltd.- ADR National Australia Bank Ltd.- ADR Westpac Banking Corp.- ADR CONTAINERS & PACKAGING—0.3% Amcor Ltd. Amcor Ltd. - ADR DIVERSIFIED FINANCIALS—0.1% Macquarie Group Ltd. FOOD & STAPLES RETAILING—0.2% Woolworths Ltd. INSURANCE—0.1% Suncorp Group Ltd. METALS & MINING—2.0% Alumina Ltd.- ADR BHP Billiton Ltd.- ADR Newcrest Mining Ltd.- ADR OIL, GAS & CONSUMABLE FUELS—0.6% Origin Energy Ltd. Woodside Petroleum Ltd. Woodside Petroleum Ltd.- ADR REAL ESTATE INVESTMENT TRUSTS (REITS)—0.1% Westfield Group REIT AUSTRIA—0.3% COMMERCIAL BANKS—0.3% Erste Group Bank AG See accompanying notes to portfolio of investments. MMA Praxis International Index Schedule of portfolio investments, continued March 31, 2011 (Unaudited) SHARES VALUE COMMON STOCKS—97.8%, continued AUSTRIA—0.3%, continued COMMERCIAL BANKS—0.3%, continued Erste Group Bank AG- ADR $ 83,515 BELGIUM—0.3% FOOD & STAPLES RETAILING—0.3% Delhaize Group SA- ADR BERMUDA—0.0% OIL, GAS & CONSUMABLE FUELS—0.0% Frontline Ltd BRAZIL—4.0% BANKS—0.2% Banco Bradesco SA- ADR CHEMICALS—0.1% Braskem SA- ADR (a) COMMERCIAL BANKS—0.4% Banco do Brasil SA- ADR Itau Unibanco Holding SA- ADR ELECTRIC UTILITIES—0.5% Cia Energetica de Minas Gerais- ADR Cia Paranaense de Energia- ADR CPFL Energia SA- ADR FOOD & STAPLES RETAILING—0.3% Cia Brasileira de Distribuicao Grupo Pao de Acucar- ADR FOOD PRODUCTS—0.2% BRF - Brasil Foods SA- ADR METALS & MINING—1.0% Cia Siderurgica Nacional SA- ADR Gerdau SA- ADR Vale SA- ADR OIL, GAS & CONSUMABLE FUELS—1.2% OGX Petroleo e Gas Participacoes SA- ADR (a) Petroleo Brasileiro SA- ADR Ultrapar Participacoes SA- ADR WATER UTILITIES—0.1% Cia de Saneamento Basico do Estado de Sao Paulo- ADR See accompanying notes to portfolio of investments. MMA Praxis International Index Schedule of portfolio investments, continued March 31, 2011 (Unaudited) SHARES VALUE COMMON STOCKS—97.8%, continued CANADA—8.1% AUTO COMPONENTS—0.2% Magna International, Inc. $ 67,266 CHEMICALS—0.7% Agrium, Inc. Methanex Corp. Potash Corp of Saskatchewan, Inc. COMMERCIAL BANKS—1.8% Bank of Montreal Bank of Nova Scotia Canadian Imperial Bank of Commerce Royal Bank of Canada Toronto-Dominion Bank COMMERCIAL SERVICES & SUPPLIES—0.0% IESI-BFC Ltd. HOTELS, RESTAURANTS & LEISURE—0.2% Tim Hortons, Inc. INDEPENDENT POWER PRODUCERS & ENERGY TRADERS—0.1% TransAlta Corp. INSURANCE—0.3% Manulife Financial Corp. Sun Life Financial, Inc. MATERIALS—0.1% Agnico-Eagle Mines Ltd. MEDIA—0.2% Shaw Communications, Inc., Class B METALS & MINING—1.1% Barrick Gold Corp. Eldorado Gold Corp. Kinross Gold Corp. Taseko Mines Ltd. (a) Teck Resources Ltd., Class B Thompson Creek Metals Co., Inc. (a) OIL, GAS & CONSUMABLE FUELS—2.7% Canadian Natural Resources Ltd. Cenovus Energy, Inc. Enbridge, Inc. Encana Corp. Nexen, Inc. Penn West Petroleum Ltd. Suncor Energy, Inc. See accompanying notes to portfolio of investments. MMA Praxis International Index Schedule of portfolio investments, continued March 31, 2011 (Unaudited) SHARES VALUE COMMON STOCKS—97.8%, continued CANADA—8.1%, continued OIL, GAS & CONSUMABLE FUELS—2.7%, continued Talisman Energy, Inc. $ 120,289 REAL ESTATE MANAGEMENT & DEVELOPMENT—0.2% Brookfield Asset Management, Inc., Class A ROAD & RAIL—0.4% Canadian National Railway Co. Canadian Pacific Railway Ltd. TECHNOLOGY HARDWARE & EQUIPMENT—0.1% Research In Motion Ltd. (a) CHILE—0.7% AIRLINES—0.1% Lan Airlines SA- ADR BEVERAGES—0.1% Embotelladora Andina SA, Class B- ADR CHEMICALS—0.3% Sociedad Quimica y Minera de Chile SA- ADR COMMERCIAL BANKS—0.2% Corpbanca- ADR CHINA—2.4% AIRLINES—0.2% China Eastern Airlines Corp. Ltd.- ADR (a) China Southern Airlines Co. Ltd.- ADR (a) CHEMICALS—0.2% Sinopec Shanghai Petrochemical Co. Ltd.- ADR COMMERCIAL BANKS—0.8% China Construction Bank Corp.- ADR (a) DIVERSIFIED TELECOMMUNICATION SERVICES—0.1% China Telecom Corp. Ltd.- ADR INSURANCE—0.6% China Life Insurance Co. Ltd.- ADR INTERNET SOFTWARE & SERVICES—0.4% Tencent Holdings Ltd.- ADR See accompanying notes to portfolio of investments. MMA Praxis International Index Schedule of portfolio investments, continued March 31, 2011 (Unaudited) SHARES VALUE COMMON STOCKS—97.8%, continued CHINA—2.4%, continued ROAD & RAIL—0.1% Guangshen Railway Co. Ltd.- ADR $ 42,413 COLOMBIA—0.5% COMMERCIAL BANKS—0.3% BanColombia SA- ADR OIL, GAS & CONSUMABLE FUELS—0.2% Ecopetrol SA- ADR DENMARK—0.7% COMMERCIAL BANKS—0.2% Danske Bank A/S- ADR (a) PHARMACEUTICALS—0.5% Novo Nordisk A/S- ADR FINLAND—0.5% COMMUNICATIONS EQUIPMENT—0.2% Nokia OYJ- ADR PAPER & FOREST PRODUCTS—0.3% Stora Enso OYJ- ADR FRANCE—6.4% AUTO COMPONENTS—0.3% Cie Generale des Etablissements Michelin- ADR Cie Generale des Etablissements Michelin, Class B Valeo SA- ADR (a) CAPITAL GOODS—0.2% Cie de Saint-Gobain COMMERCIAL BANKS—0.8% BNP Paribas- ADR Societe Generale- ADR CONSTRUCTION & ENGINEERING—0.6% Bouygues SA Vinci SA- ADR CONSTRUCTION MATERIALS—0.2% Lafarge SA See accompanying notes to portfolio of investments. MMA Praxis International Index Schedule of portfolio investments, continued March 31, 2011 (Unaudited) SHARES VALUE COMMON STOCKS—97.8%, continued FRANCE—6.4%, continued CONSTRUCTION MATERIALS—0.2%, continued Lafarge SA- ADR $ 44,036 DIVERSIFIED FINANCIAL SERVICES—0.1% Credit Agricole SA- ADR DIVERSIFIED TELECOMMUNICATION SERVICES—0.3% France Telecom SA- ADR ELECTRICAL EQUIPMENT—0.6% Schneider Electric SA Schneider Electric SA- ADR ENERGY EQUIPMENT & SERVICES—0.5% Cie Generale de Geophysique - Veritas- ADR (a) Technip SA- ADR FOOD & STAPLES RETAILING—0.3% Carrefour SA- ADR FOOD PRODUCTS—0.6% Danone SA- ADR HEALTH CARE EQUIPMENT & SUPPLIES—0.2% Cie Generale d'Optique Essilor International SA INSURANCE—0.3% AXA SA- ADR MEDIA—0.5% Publicis Groupe SA- ADR Vivendi SA MULTI-UTILITIES—0.5% GDF Suez- ADR Veolia Environnement SA- ADR PERSONAL PRODUCTS—0.3% L'Oreal SA L'Oreal SA- ADR SOFTWARE—0.1% Dassault Systemes SA- ADR GERMANY—6.0% AIR FREIGHT & LOGISTICS—0.1% Deutsche Post AG See accompanying notes to portfolio of investments. MMA Praxis International Index Schedule of portfolio investments, continued March 31, 2011 (Unaudited) SHARES VALUE COMMON STOCKS—97.8%, continued GERMANY—6.0%, continued AIRLINES—0.1% Deutsche Lufthansa AG- ADR (a) $ 51,066 AUTOMOBILES—0.5% Bayerische Motoren Werke AG- ADR Volkswagen AG- ADR CAPITAL MARKETS—0.4% Deutsche Bank AG CHEMICALS—0.8% BASF SE- ADR CONSUMER DURABLES & APPAREL—0.1% Adidas AG DIVERSIFIED FINANCIALS—0.3% Deutsche Boerse AG Deutsche Boerse AG- ADR DIVERSIFIED TELECOMMUNICATION SERVICES—0.4% Deutsche Telekom AG- ADR HEALTH CARE PROVIDERS & SERVICES—0.4% Fresenius Medical Care AG & Co. KGaA- ADR INSURANCE—1.0% Allianz SE- ADR Muenchener Rueckversicherungs AG- ADR Muenchener Rueckversicherungs Gesellschaft AG MACHINERY—0.2% MAN SE MAN SE- ADR (a) MULTI-UTILITIES—0.3% RWE AG- ADR PHARMACEUTICALS—0.5% Bayer AG- ADR SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—0.1% Infineon Technologies AG- ADR SOFTWARE—0.5% SAP AG- ADR TEXTILES, APPAREL & LUXURY GOODS—0.2% Adidas AG- ADR See accompanying notes to portfolio of investments. MMA Praxis International Index Schedule of portfolio investments, continued March 31, 2011 (Unaudited) SHARES VALUE COMMON STOCKS—97.8%, continued GERMANY—6.0%, continued TEXTILES, APPAREL & LUXURY GOODS—0.2%, continued Puma AG Rudolf Dassler Sport $ 30,796 TRUCKING—0.1% Deutsche Post AG- ADR GREECE—0.2% BEVERAGES—0.2% Coca Cola Hellenic Bottling Co. SA- ADR COMMERCIAL BANKS—0.0% National Bank of Greece SA- ADR (a) HONG KONG—3.3% COMMERCIAL BANKS—0.6% BOC Hong Kong Holdings Ltd. BOC Hong Kong Holdings Ltd.- ADR Hang Seng Bank Ltd. DISTRIBUTORS—0.2% Li & Fung Ltd. Li & Fung Ltd.- ADR DIVERSIFIED TELECOMMUNICATION SERVICES—0.3% China Unicom Hong Kong Ltd.- ADR INDUSTRIAL CONGLOMERATES—0.3% Jardine Matheson Holdings Ltd. Jardine Matheson Holdings Ltd.- ADR REAL ESTATE MANAGEMENT & DEVELOPMENT—1.2% Hang Lung Properties Ltd. Henderson Land Development Co. Ltd. Sun Hung Kai Properties Ltd. Sun Hung Kai Properties Ltd.- ADR Swire Pacific Ltd.- ADR Wharf Holdings Ltd. SPECIALTY RETAIL—0.1% Esprit Holdings Ltd. Esprit Holdings Ltd.- ADR TELECOMMUNICATION SERVICES—0.6% China Mobile Ltd.- ADR See accompanying notes to portfolio of investments. MMA Praxis International Index Schedule of portfolio investments, continued March 31, 2011 (Unaudited) SHARES VALUE COMMON STOCKS—97.8%, continued HUNGARY—0.2% DIVERSIFIED TELECOMMUNICATION SERVICES—0.2% Magyar Telekom Telecommunications plc- ADR $ 82,964 INDIA—1.9% BANKS—0.3% ICICI Bank Ltd.- ADR COMMERCIAL BANKS—0.3% HDFC Bank Ltd.- ADR IT SERVICES—0.6% Infosys Technologies Ltd.- ADR Wipro Ltd.- ADR MACHINERY—0.2% Tata Motors Ltd.- ADR METALS & MINING—0.3% Sterlite Industries India Ltd.- ADR PHARMACEUTICALS—0.2% Dr. Reddy's Laboratories Ltd.- ADR INDONESIA—0.7% COMMERCIAL BANKS—0.3% PT Bank Mandiri- ADR DIVERSIFIED TELECOMMUNICATION SERVICES—0.2% Telekomunikasi Indonesia Tbk PT- ADR MACHINERY—0.2% United Tractors Tbk PT- ADR IRELAND—0.8% COMMERCIAL SERVICES & SUPPLIES—0.2% Experian plc Experian plc- ADR CONSTRUCTION MATERIALS—0.2% CRH plc- ADR MEDIA—0.2% WPP plc- ADR PHARMACEUTICALS—0.2% Shire plc- ADR See accompanying notes to portfolio of investments. MMA Praxis International Index Schedule of portfolio investments, continued March 31, 2011 (Unaudited) SHARES VALUE COMMON STOCKS—97.8%, continued IRELAND—0.8%, continued $ 305,116 ISRAEL—0.5% PHARMACEUTICALS—0.4% Teva Pharmaceutical Industries Ltd.- ADR SOFTWARE—0.1% Check Point Software Technologies Ltd. (a) ITALY—1.8% AUTOMOBILES—0.2% Fiat SpA Fiat SpA- ADR BANKS—0.1% UniCredit SpA COMMERCIAL BANKS—0.1% Intesa Sanpaolo SpA Intesa Sanpaolo SpA- ADR ELECTRIC UTILITIES—0.2% Enel SpA INSURANCE—0.1% Assicurazioni Generali SpA OIL, GAS & CONSUMABLE FUELS—0.7% ENI SpA- ADR TEXTILES, APPAREL & LUXURY GOODS—0.3% Luxottica Group SpA- ADR TRANSPORTATION INFRASTRUCTURE—0.1% Atlantia SpA JAPAN—13.6% AUTO COMPONENTS—0.5% Bridgestone Corp. Bridgestone Corp.- ADR Denso Corp. Denso Corp.- ADR AUTOMOBILES—1.6% Honda Motor Co. Ltd.- ADR Nissan Motor Co. Ltd.- ADR See accompanying notes to portfolio of investments. MMA Praxis International Index Schedule of portfolio investments, continued March 31, 2011 (Unaudited) SHARES VALUE COMMON STOCKS—97.8%, continued JAPAN—13.6%, continued AUTOMOBILES—1.6%, continued Toyota Motor Corp.- ADR $ 303,907 BUILDING PRODUCTS—0.3% Asahi Glass Co. Ltd. Asahi Glass Co. Ltd.- ADR CAPITAL GOODS—0.3% Makita Corp. Makita Corp.- ADR CAPITAL MARKETS—0.3% Daiwa Securities Group, Inc. Daiwa Securities Group, Inc.- ADR Nomura Holdings, Inc.- ADR CHEMICALS—0.5% Nitto Denko Corp. Nitto Denko Corp.- ADR Shin-Etsu Chemical Co. Ltd. Sumitomo Chemical Co. Ltd. Toray Industries, Inc. COMMERCIAL BANKS—1.2% Mitsubishi UFJ Financial Group, Inc.- ADR Mizuho Financial Group, Inc.- ADR Sumitomo Mitsui Financial Group, Inc.- ADR Sumitomo Mitsui Trust Holdings, Inc. Sumitomo Trust & Banking Co. Ltd.- ADR COMMERCIAL SERVICES & SUPPLIES—0.2% Dai Nippon Printing Co. Ltd.- ADR COMPUTERS & PERIPHERALS—0.3% Fujitsu Ltd. Fujitsu Ltd.- ADR Seiko Epson Corp. Seiko Epson Corp.- ADR CONSTRUCTION & ENGINEERING—0.2% JGC Corp. Obayashi Corp. DIVERSIFIED FINANCIAL SERVICES—0.2% ORIX Corp. See accompanying notes to portfolio of investments. MMA Praxis International Index Schedule of portfolio investments, continued March 31, 2011 (Unaudited) SHARES VALUE COMMON STOCKS—97.8%, continued JAPAN—13.6%, continued DIVERSIFIED FINANCIAL SERVICES—0.2%, continued ORIX Corp.- ADR $ 67,992 DIVERSIFIED TELECOMMUNICATION SERVICES—0.1% Nippon Telegraph & Telephone Corp.- ADR ELECTRIC UTILITIES—0.2% Chubu Electric Power Co., Inc. Tohoku Electric Power Co., Inc. Tokyo Electric Power Co., Inc. ELECTRICAL EQUIPMENT—0.2% Nidec Corp.- ADR ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—0.5% FUJIFILM Holdings Corp.- ADR Hoya Corp. Hoya Corp.- ADR Kyocera Corp.- ADR Murata Manufacturing Co. Ltd. HEALTH CARE EQUIPMENT & SUPPLIES—0.1% Terumo Corp. HOUSEHOLD DURABLES—1.0% Panasonic Corp.- ADR Sekisui House Ltd. Sekisui House Ltd.- ADR Sharp Corp. Sharp Corp.- ADR Sony Corp.- ADR INSURANCE—0.3% MS&AD Insurance Group Holdings- ADR Tokio Marine Holdings, Inc.- ADR INTEGRATED TELECOMMUNICATION SERVICES—0.1% KDDI Corp.- ADR MACHINERY—0.8% FANUC Corp.- ADR Kubota Corp.- ADR SMC Corp. MARINE—0.2% Nippon Yusen KK- ADR METALS & MINING—0.3% Nippon Steel Corp. See accompanying notes to portfolio of investments. MMA Praxis International Index Schedule of portfolio investments, continued March 31, 2011 (Unaudited) SHARES VALUE COMMON STOCKS—97.8%, continued JAPAN—13.6%, continued METALS & MINING—0.3%, continued Sumitomo Metal Mining Co. Ltd. $ 68,815 OFFICE ELECTRONICS—0.5% Canon, Inc.- ADR Ricoh Co. Ltd. Ricoh Co. Ltd.- ADR PERSONAL PRODUCTS—0.5% Kao Corp.- ADR Shiseido Co. Ltd.- ADR PHARMACEUTICALS—0.7% Astellas Pharma, Inc. Astellas Pharma, Inc.- ADR Daiichi Sankyo Co. Ltd. Takeda Pharmaceutical Co. Ltd.- ADR REAL ESTATE MANAGEMENT & DEVELOPMENT—0.8% Daiwa House Industry Co. Ltd.- ADR Mitsubishi Estate Co. Ltd. Mitsubishi Estate Co. Ltd.- ADR Mitsui Fudosan Co. Ltd. Sumitomo Realty & Development Co. Ltd. ROAD & RAIL—0.5% Central Japan Railway Co. 5 East Japan Railway Co. East Japan Railway Co.- ADR Keikyu Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—0.0% Rohm Co. Ltd.- ADR SOFTWARE—0.2% Nintendo Co. Ltd.- ADR TECHNOLOGY HARDWARE & EQUIPMENT—0.1% TDK Corp. TDK Corp.- ADR TEXTILES, APPAREL & LUXURY GOODS—0.2% Wacoal Holdings Corp.- ADR (a) TRADING COMPANIES & DISTRIBUTORS—0.4% Mitsui & Co. Ltd.- ADR WIRELESS TELECOMMUNICATION SERVICES—0.3% NTT DoCoMo, Inc.- ADR See accompanying notes to portfolio of investments. MMA Praxis International Index Schedule of portfolio investments, continued March 31, 2011 (Unaudited) SHARES VALUE COMMON STOCKS—97.8%, continued JAPAN—13.6%, continued WIRELESS TELECOMMUNICATION SERVICES—0.3%, continued Softbank Corp. $ 51,888 JERSEY—0.1% METALS & MINING—0.1% Randgold Resources Ltd.- ADR (a) MEXICO—1.2% BEVERAGES—0.2% Coca-Cola Femsa SAB de CV- ADR CONSTRUCTION & ENGINEERING—0.1% Empresas ICA SAB de CV- ADR (a) CONSTRUCTION MATERIALS—0.1% Cemex SAB de CV- ADR (a) FOOD & STAPLES RETAILING—0.2% Wal-Mart de Mexico SAB de CV- ADR MEDIA—0.2% Grupo Televisa SA- ADR (a) TRANSPORTATION INFRASTRUCTURE—0.2% Grupo Aeroportuario del Pacifico SAB de CV- ADR WIRELESS TELECOMMUNICATION SERVICES—0.2% America Movil SAB de CV, Series L- ADR NETHERLANDS—4.0% AIR FREIGHT & LOGISTICS—0.1% TNT NV TNT NV- ADR CHEMICALS—0.3% Akzo Nobel NV- ADR DIVERSIFIED FINANCIAL SERVICES—0.3% ING Groep NV- ADR (a) FOOD & STAPLES RETAILING—0.3% Koninklijke Ahold NV- ADR FOOD PRODUCTS—0.4% Unilever NV - NY Registry Shares See accompanying notes to portfolio of investments. MMA Praxis International Index Schedule of portfolio investments, continued March 31, 2011 (Unaudited) SHARES VALUE COMMON STOCKS—97.8%, continued NETHERLANDS—4.0%, continued INDUSTRIAL CONGLOMERATES—0.3% Koninklijke Philips Electronics NV (a) $ 135,050 INSURANCE—0.2% Aegon NV (a) LIFE SCIENCES TOOLS & SERVICES—0.2% QIAGEN NV (a) MEDIA—0.2% Wolters Kluwer NV Wolters Kluwer NV- ADR OIL, GAS & CONSUMABLE FUELS—1.6% Royal Dutch Shell plc, Class A- ADR SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—0.1% ASML Holding NV, Class G (a) NORWAY—0.9% CHEMICALS—0.2% Yara International ASA- ADR METALS & MINING—0.3% Norsk Hydro ASA Norsk Hydro ASA- ADR OIL, GAS & CONSUMABLE FUELS—0.4% Statoil ASA- ADR PERU—0.1% METALS & MINING—0.1% Cia de Minas Buenaventura SA- ADR PORTUGAL—0.3% DIVERSIFIED TELECOMMUNICATION SERVICES—0.2% Portugal Telecom SGPS SA- ADR ELECTRIC UTILITIES—0.1% EDP - Energias de Portugal SA RUSSIA—1.1% FOOD PRODUCTS—0.3% Wimm-Bill-Dann Foods OJSC- ADR (a) See accompanying notes to portfolio of investments. MMA Praxis International Index Schedule of portfolio investments, continued March 31, 2011 (Unaudited) SHARES VALUE COMMON STOCKS—97.8%, continued RUSSIA—1.1%, continued WIRELESS TELECOMMUNICATION SERVICES—0.8% Mobile Telesystems OJSC- ADR $ 295,224 SINGAPORE—1.7% BANKS—0.2% DBS Group Holdings Ltd. COMMERCIAL BANKS—0.8% DBS Group Holdings Ltd. - ADR United Overseas Bank Ltd. United Overseas Bank Ltd.- ADR DIVERSIFIED TELECOMMUNICATION SERVICES—0.2% Singapore Telecommunications Ltd.- ADR INDUSTRIAL CONGLOMERATES—0.5% Keppel Corp. Ltd.- ADR SOUTH AFRICA—1.9% COMMERCIAL BANKS—0.3% Standard Bank Group Ltd.- ADR METALS & MINING—0.8% AngloGold Ashanti Ltd.- ADR Gold Fields Ltd.- ADR Harmony Gold Mining Co. Ltd.- ADR Impala Platinum Holdings Ltd.- ADR OIL, GAS & CONSUMABLE FUELS—0.5% Sasol Ltd.- ADR WIRELESS TELECOMMUNICATION SERVICES—0.3% MTN Group Ltd.- ADR SOUTH KOREA—2.9% COMMERCIAL BANKS—1.2% KB Financial Group, Inc.- ADR Shinhan Financial Group Co. Ltd.- ADR Woori Finance Holdings Co. Ltd.- ADR DIVERSIFIED TELECOMMUNICATION SERVICES—0.3% KT Corp.- ADR ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—0.3% LG Display Co. Ltd.- ADR See accompanying notes to portfolio of investments. MMA Praxis International Index Schedule of portfolio investments, continued March 31, 2011 (Unaudited) SHARES VALUE COMMON STOCKS—97.8%, continued SOUTH KOREA—2.9%, continued METALS & MINING—0.7% POSCO- ADR $ 253,838 WIRELESS TELECOMMUNICATION SERVICES—0.4% SK Telecom Co. Ltd.- ADR SPAIN—2.7% COMMERCIAL BANKS—1.0% Banco Bilbao Vizcaya Argentaria SA- ADR Banco Santander SA- ADR DIVERSIFIED TELECOMMUNICATION SERVICES—0.7% Telefonica SA- ADR ELECTRIC UTILITIES—0.4% Iberdrola SA- ADR (a) METALS & MINING—0.1% Acerinox SA OIL, GAS & CONSUMABLE FUELS—0.4% Repsol YPF SA- ADR RETAILING—0.1% Inditex SA SWEDEN—2.0% COMMUNICATIONS EQUIPMENT—0.3% Telefonaktiebolaget LM Ericsson- ADR MACHINERY—1.0% Atlas Copco AB- ADR Atlas Copco AB, Class A Sandvik AB Sandvik AB- ADR PAPER & FOREST PRODUCTS—0.2% Svenska Cellulosa AB, Class B RETAILING—0.2% Hennes & Mauritz AB (H&M), Class B SPECIALTY RETAIL—0.3% Hennes & Mauritz AB- ADR See accompanying notes to portfolio of investments. MMA Praxis International Index Schedule of portfolio investments, continued March 31, 2011 (Unaudited) SHARES VALUE COMMON STOCKS—97.8%, continued SWITZERLAND—5.7% CAPITAL MARKETS—1.0% Credit Suisse Group AG- ADR $ 151,287 Julius Baer Group Ltd. UBS AG (a) CHEMICALS—0.5% Syngenta AG- ADR COMPUTERS & PERIPHERALS—0.1% Logitech International SA (a) DIVERSIFIED TELECOMMUNICATION SERVICES—0.2% Swisscom AG- ADR ELECTRICAL EQUIPMENT—0.6% ABB Ltd. - ADR (a) INSURANCE—0.9% Swiss Reinsurance Co. Ltd. Zurich Financial Services AG- ADR METALS & MINING—0.5% Xstrata plc- ADR PHARMACEUTICALS—1.6% Novartis AG- ADR Roche Holding AG- ADR PROFESSIONAL SERVICES—0.1% Adecco SA TRADING COMPANIES & DISTRIBUTORS—0.2% Wolseley plc (a) Wolseley plc- ADR (a) TAIWAN—2.3% DIVERSIFIED TELECOMMUNICATION SERVICES—0.1% Chunghwa Telecom Co. Ltd. - ADR ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—0.4% AU Optronics Corp.- ADR (a) SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—1.8% Advanced Semiconductor Engineering, Inc.- ADR Siliconware Precision Industries Co.- ADR Taiwan Semiconductor Manufacturing Co. Ltd.- ADR See accompanying notes to portfolio of investments. MMA Praxis International Index Schedule of portfolio investments, continued March 31, 2011 (Unaudited) SHARES VALUE COMMON STOCKS—97.8%, continued TAIWAN—2.3%, continued SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—1.8%, continued United Microelectronics Corp.- ADR $ 122,258 TURKEY—0.2% COMMERCIAL BANKS—0.2% Turkiye Garanti Bankasi AS- ADR UNITED KINGDOM—11.5% CAPITAL MARKETS—0.1% Man Group plc Man Group plc- ADR COMMERCIAL BANKS—1.6% Barclays plc- ADR HSBC Holdings plc- ADR Lloyds Banking Group plc- ADR (a) DIVERSIFIED TELECOMMUNICATION SERVICES—0.2% BT Group plc- ADR ELECTRIC UTILITIES—0.4% Scottish & Southern Energy plc- ADR ENERGY EQUIPMENT & SERVICES—0.2% Subsea 7 SA- ADR FOOD & STAPLES RETAILING—0.3% J Sainsbury plc J Sainsbury plc- ADR WM Morrison Supermarkets plc HEALTH CARE EQUIPMENT & SUPPLIES—0.2% Smith & Nephew plc- ADR HOTELS, RESTAURANTS & LEISURE—0.5% Carnival plc- ADR Compass Group plc- ADR HOUSEHOLD PRODUCTS—0.3% Reckitt Benckiser Group plc Reckitt Benckiser Group plc- ADR INDEPENDENT POWER PRODUCERS & ENERGY TRADERS—0.2% International Power plc International Power plc- ADR INSURANCE—0.3% Aviva plc See accompanying notes to portfolio of investments. MMA Praxis International Index Schedule of portfolio investments, continued March 31, 2011 (Unaudited) SHARES VALUE COMMON STOCKS—97.8%, continued UNITED KINGDOM—11.5%, continued INSURANCE—0.3%, continued Prudential plc- ADR $ 84,110 MATERIALS—0.2% Antofagasta plc MEDIA—0.6% British Sky Broadcasting Group plc British Sky Broadcasting Group plc- ADR Pearson plc- ADR Reed Elsevier plc- ADR METALS & MINING—1.1% Antofagasta plc- ADR Rio Tinto plc- ADR MULTILINE RETAIL—0.1% Marks & Spencer Group plc- ADR MULTI-UTILITIES—1.1% Centrica plc Centrica plc- ADR National Grid plc- ADR United Utilities Group plc- ADR OIL, GAS & CONSUMABLE FUELS—2.0% BG Group plc- ADR BP plc- ADR Tullow Oil plc Tullow Oil plc- ADR PHARMACEUTICALS—1.0% AstraZeneca plc- ADR GlaxoSmithKline plc- ADR SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—0.2% ARM Holdings plc- ADR SOFTWARE—0.1% Sage Group plc Sage Group plc- ADR SPECIALTY RETAIL—0.1% Kingfisher plc- ADR WIRELESS TELECOMMUNICATION SERVICES—0.7% Vodafone Group plc- ADR See accompanying notes to portfolio of investments. MMA Praxis International Index Schedule of portfolio investments, continued March 31, 2011 (Unaudited) SHARES VALUE COMMON STOCKS—97.8%, continued UNITED STATES—0.4% MEDIA—0.1% Thomson Reuters Corp. $ 36,532 METALS & MINING—0.1% Sims Metal Management Ltd.- ADR REAL ESTATE MANAGEMENT & DEVELOPMENT—0.2% Brookfield Properties Corp. TOTAL COMMON STOCKS SHORT TERM INVESTMENT—1.6% INVESTMENT COMPANY—1.6% JPMorgan U.S. Government Money Market Fund, Agency Shares TOTAL INVESTMENTS (Cost* $38,794,852) —99.4% $ 38,849,918 Other assets in excess of liabilities — 0.6% NET ASSETS—100% $ 39,091,000 (a) Non-income producing securities. * Represents cost for financial reporting purposes. ADR — American Depositary Receipt plc — Public Liability Company REIT — Real Estate Investment Trust See accompanying notes to portfolio of investments. MMA Praxis Value Index Fund Schedule of portfolio investments March 31, 2011 (Unaudited) SHARES VALUE COMMON STOCKS—98.5% AIRLINES—0.3% Southwest Airlines Co. $ 108,984 United Continental Holdings, Inc. (a) BEVERAGES—1.3% Coca-Cola Co. Coca-Cola Enterprises, Inc. Dr. Pepper Snapple Group, Inc. BIOTECHNOLOGY—0.4% Amgen, Inc. (a) BUILDING PRODUCTS—0.2% Masco Corp. Owens Corning (a) CAPITAL MARKETS—4.0% Ameriprise Financial, Inc. Bank of New York Mellon Corp. BlackRock, Inc. Goldman Sachs Group, Inc. Invesco Ltd. Legg Mason, Inc. Morgan Stanley CHEMICALS—2.1% Airgas, Inc. Albemarle Corp. Ashland, Inc. E.I. du Pont de Nemours & Co. FMC Corp. International Flavors & Fragrances, Inc. PPG Industries, Inc. COMMERCIAL BANKS—6.7% BB&T Corp. Comerica, Inc. Fifth Third Bancorp First Horizon National Corp. Huntington Bancshares, Inc. KeyCorp M&T Bank Corp. Marshall & Ilsley Corp. PNC Financial Services Group, Inc. Regions Financial Corp. See accompanying notes to portfolio of investments. MMA Praxis Value Index Fund Schedule of portfolio investments, continued March 31, 2011 (Unaudited) SHARES VALUE COMMON STOCKS—98.5%, continued COMMERCIAL BANKS—6.7%, continued SunTrust Banks, Inc. $ 110,659 U.S. Bancorp Wells Fargo & Co. Zions Bancorp COMMERCIAL SERVICES & SUPPLIES—0.8% Avery Dennison Corp. Pitney Bowes, Inc. R.R. Donnelley & Sons Co. Waste Management, Inc. COMMUNICATIONS EQUIPMENT—0.3% Motorola Mobility Holdings, Inc. (a) Motorola Solutions, Inc. (a) Tellabs, Inc. COMPUTERS & PERIPHERALS—1.5% Dell, Inc. (a) Hewlett-Packard Co. Seagate Technology plc (a) Western Digital Corp. (a) CONSTRUCTION MATERIALS—0.2% Vulcan Materials Co. CONSUMER FINANCE—0.8% Capital One Financial Corp. SLM Corp. (a) CONTAINERS & PACKAGING—0.4% Bemis Co., Inc. Owens-Illinois, Inc. (a) DISTRIBUTORS—0.2% Genuine Parts Co. DIVERSIFIED CONSUMER SERVICES—0.1% H&R Block, Inc. DIVERSIFIED FINANCIAL SERVICES—8.1% Bank of America Corp. Citigroup, Inc. (a) JPMorgan Chase & Co. See accompanying notes to portfolio of investments. MMA Praxis Value Index Fund Schedule of portfolio investments, continued March 31, 2011 (Unaudited) SHARES VALUE COMMON STOCKS—98.5%, continued DIVERSIFIED FINANCIAL SERVICES—8.1%, continued NASDAQ OMX Group, Inc. (a) $ 81,965 NYSE Euronext DIVERSIFIED TELECOMMUNICATION SERVICES—6.6% AT&T, Inc. CenturyLink, Inc. Frontier Communications Corp. Qwest Communications International, Inc. Verizon Communications, Inc. Windstream Corp. ELECTRIC UTILITIES—1.7% NextEra Energy, Inc. Northeast Utilities Pepco Holdings, Inc. Pinnacle West Capital Corp. Southern Co. ELECTRICAL EQUIPMENT—0.5% Cooper Industries plc Rockwell Automation, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—1.0% Arrow Electronics, Inc. (a) Corning, Inc. Flextronics International Ltd. (a) ENERGY EQUIPMENT & SERVICES—0.9% Nabors Industries Ltd. (a) National Oilwell Varco, Inc. Noble Corp. Patterson-UTI Energy, Inc. Pride International, Inc. (a) FOOD & STAPLES RETAILING—1.3% CVS Caremark Corp. Safeway, Inc. SUPERVALU, Inc. FOOD PRODUCTS—2.3% ConAgra Foods, Inc. H.J. Heinz Co. See accompanying notes to portfolio of investments. MMA Praxis Value Index Fund Schedule of portfolio investments, continued March 31, 2011 (Unaudited) SHARES VALUE COMMON STOCKS—98.5%, continued FOOD PRODUCTS—2.3%, continued Hormel Foods Corp. $ 69,043 J. M. Smucker Co. Kraft Foods, Inc., Class A McCormick & Co., Inc. Sara Lee Corp. Tyson Foods, Inc., Class A GAS UTILITIES—0.4% National Fuel Gas Co. Oneok, Inc. Questar Corp. HEALTH CARE EQUIPMENT & SUPPLIES—1.1% Beckman Coulter, Inc. Boston Scientific Corp. (a) CareFusion Corp. (a) Covidien plc Hologic, Inc. (a) HEALTH CARE PROVIDERS & SERVICES—3.2% Aetna, Inc. Cardinal Health, Inc. CIGNA Corp. Coventry Health Care, Inc. (a) Humana, Inc. (a) Omnicare, Inc. UnitedHealth Group, Inc. WellPoint, Inc. HOTELS, RESTAURANTS & LEISURE—0.3% Darden Restaurants, Inc. Royal Caribbean Cruises Ltd. (a) Wyndham Worldwide Corp. HOUSEHOLD DURABLES—1.1% D.R. Horton, Inc. Leggett & Platt, Inc. Lennar Corp., Class A Mohawk Industries, Inc. (a) Newell Rubbermaid, Inc. Stanley Black & Decker, Inc. Whirlpool Corp. See accompanying notes to portfolio of investments. MMA Praxis Value Index Fund Schedule of portfolio investments, continued March 31, 2011 (Unaudited) SHARES VALUE COMMON STOCKS—98.5%, continued HOUSEHOLD PRODUCTS—3.7% Church & Dwight Co., Inc. $ 198,985 Procter & Gamble Co. INDEPENDENT POWER PRODUCERS & ENERGY TRADERS—0.1% NRG Energy, Inc. (a) INDUSTRIAL CONGLOMERATES—1.8% 3M Co. Tyco International Ltd. INSURANCE—8.6% ACE Ltd. Aflac, Inc. Allstate Corp. American International Group, Inc. (a) AON Corp. Assurant, Inc. Axis Capital Holdings Ltd. Berkshire Hathaway, Inc., Class B (a) Chubb Corp. Cincinnati Financial Corp. Everest Re Group Ltd. Fidelity National Financial, Inc., Class A Genworth Financial, Inc., Class A (a) Hartford Financial Services Group, Inc. Lincoln National Corp. Loews Corp. Markel Corp. (a) Marsh & McLennan Cos., Inc. MetLife, Inc. Principal Financial Group, Inc. Progressive Corp. Prudential Financial, Inc. RenaissanceRe Holdings Ltd. Torchmark Corp. Transatlantic Holdings, Inc. Travelers Cos., Inc. Unum Group White Mountains Insurance Group Ltd. Willis Group Holdings plc XL Group plc INTERNET & CATALOG RETAIL—0.2% Liberty Media Corp. - Interactive, Series A (a) See accompanying notes to portfolio of investments. MMA Praxis Value Index Fund Schedule of portfolio investments, continued March 31, 2011 (Unaudited) SHARES VALUE COMMON STOCKS—98.5%, continued INTERNET SOFTWARE & SERVICES—0.3% AOL, Inc. (a) $ 62,847 Yahoo!, Inc. (a) IT SERVICES—0.4% Fidelity National Information Services, Inc. Paychex, Inc. LEISURE EQUIPMENT & PRODUCTS—0.4% Hasbro, Inc. Mattel, Inc. MACHINERY—0.8% Harsco Corp. Illinois Tool Works, Inc. Ingersoll-Rand plc MEDIA—3.9% Comcast Corp. - Special, Class A Comcast Corp., Class A DISH Network Corp., Class A (a) Gannett Co., Inc. Time Warner, Inc. Viacom, Inc., Class B Walt Disney Co. METALS & MINING—0.8% Cliffs Natural Resources, Inc. Nucor Corp. Steel Dynamics, Inc. United States Steel Corp. Walter Energy, Inc. MULTILINE RETAIL—0.4% J.C. Penney Co., Inc. Macy's, Inc. MULTI-UTILITIES—2.2% Alliant Energy Corp. CenterPoint Energy, Inc. Consolidated Edison, Inc. DTE Energy Co. MDU Resources Group, Inc. See accompanying notes to portfolio of investments. MMA Praxis Value Index Fund Schedule of portfolio investments, continued March 31, 2011 (Unaudited) SHARES VALUE COMMON STOCKS—98.5%, continued MULTI-UTILITIES—2.2%, continued NiSource, Inc. $ 94,634 PG&E Corp. Wisconsin Energy Corp. Xcel Energy, Inc. OFFICE ELECTRONICS—0.3% Xerox Corp. OIL, GAS & CONSUMABLE FUELS—7.2% Apache Corp. Chesapeake Energy Corp. Cimarex Energy Co. ConocoPhillips Denbury Resources, Inc. (a) Devon Energy Corp. Forest Oil Corp. (a) Marathon Oil Corp. Newfield Exploration Co. (a) Noble Energy, Inc. Plains Exploration & Production Co. (a) Spectra Energy Corp. Williams Cos., Inc. PAPER & FOREST PRODUCTS—0.4% International Paper Co. MeadWestvaco Corp. PHARMACEUTICALS—7.1% Bristol-Myers Squibb Co. Eli Lilly & Co. Forest Laboratories, Inc. (a) Johnson & Johnson Merck & Co., Inc. PROFESSIONAL SERVICES—0.1% Manpower, Inc. REAL ESTATE INVESTMENT TRUSTS (REITS)—4.3% AMB Property Corp. Annaly Capital Management, Inc. AvalonBay Communities, Inc. Boston Properties, Inc. Duke Realty Corp… Equity Residential Federal Realty Investment Trust See accompanying notes to portfolio of investments. MMA Praxis Value Index Fund Schedule of portfolio investments, continued March 31, 2011 (Unaudited) SHARES VALUE COMMON STOCKS—98.5%, continued REAL ESTATE INVESTMENT TRUSTS (REITS)—4.3%, continued HCP, Inc. $ 235,038 Kimco Realty Corp. Liberty Property Trust Macerich Co. Plum Creek Timber Co., Inc. ProLogis Rayonier, Inc Regency Centers Corp. Simon Property Group, Inc. SL Green Realty Corp. UDR, Inc… Ventas, Inc. Vornado Realty Trust Weingarten Realty Investors Weyerhaeuser Co. ROAD & RAIL—0.7% CSX Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—3.9% Applied Materials, Inc. Intel Corp. KLA-Tencor Corp. LSI Corp. (a) Maxim Integrated Products, Inc. Microchip Technology, Inc. Micron Technology, Inc. (a) Xilinx, Inc. SOFTWARE—0.2% Synopsys, Inc. (a) SPECIALTY RETAIL—1.7% Foot Locker, Inc. GameStop Corp., Class A (a) Home Depot, Inc. Limited Brands, Inc. TEXTILES, APPAREL & LUXURY GOODS—0.3% VF Corp. THRIFTS & MORTGAGE FINANCE—0.4% Hudson City Bancorp, Inc. New York Community Bancorp, Inc. See accompanying notes to portfolio of investments. MMA Praxis Value Index Fund Schedule of portfolio investments, continued March 31, 2011 (Unaudited) PRINCIPAL AMOUNT/ SHARES VALUE COMMON STOCKS—98.5%, continued THRIFTS & MORTGAGE FINANCE—0.4%, continued People's United Financial, Inc. $ 55,201 WATER UTILITIES—0.1% Aqua America, Inc. WIRELESS TELECOMMUNICATION SERVICES—0.4% Sprint Nextel Corp. (a) Telephone & Data Systems, Inc. TOTAL COMMON STOCKS WARRANT—0.0% American International Group, Inc., expiring 1/19/21 (a) CORPORATE NOTES—1.2% DEVELOPMENT AUTHORITIES—1.2% Everence Community Investment, Inc., 0.45%, 12/15/12+(b) $ 175,000 Everence Community Investment, Inc., 0.68%, 12/15/11+(b) Everence Community Investment, Inc., 0.68%, 12/15/13+(b) TOTAL CORPORATE NOTES SHORT TERM INVESTMENT—0.2% INVESTMENT COMPANY—0.2% JPMorgan U.S. Government Money Market Fund, Agency Shares TOTAL INVESTMENTS (Cost* $54,013,945) —99.9% $ 62,627,356 Other assets in excess of liabilities — 0.1% NET ASSETS—100% $ 62,698,485 + Variable rate security. Rates presented are the rates in effect at March 31, 2011. (a) Non-income producing securities. See accompanying notes to portfolio of investments. MMA Praxis Value Index Fund Schedule of portfolio investments, continued March 31, 2011 (Unaudited) (b) Represents affiliated restricted security as to resale to shareholders and is not registered under the Securities Act of 1933. These securities have been deemed illiquid under guidelines established by the Board of Trustees: Acquisition Security Yield Shares Date Everence Community Investment, Inc. 0.45% 12/2009 Everence Community Investment, Inc. 0.68% 12/2009 Everence Community Investment, Inc. 0.68% 12/2009 At March 31, 2011, these securities had an aggregate market value of $733,968, representing 1.2% of net assets. * Represents cost for financial reporting purposes. plc — Public Liability Company See accompanying notes to portfolio of investments. MMA Praxis Growth Index Fund Schedule of portfolio investments March 31, 2011 (Unaudited) SHARES VALUE COMMON STOCKS—99.2% AIR FREIGHT & LOGISTICS—2.0% C. H. Robinson Worldwide, Inc. $ 103,634 Expeditors International of Washington, Inc. FedEx Corp. United Parcel Service, Inc., Class B AIRLINES—0.3% Delta Air Lines, Inc. (a) Southwest Airlines Co. AUTO COMPONENTS—0.9% BorgWarner, Inc. (a) Johnson Controls, Inc. AUTOMOBILES—1.0% Ford Motor Co. (a) Harley-Davidson, Inc. BEVERAGES—3.4% Coca-Cola Co. Dr. Pepper Snapple Group, Inc. Hansen Natural Corp. (a) PepsiCo, Inc. BIOTECHNOLOGY—2.8% Amgen, Inc. (a) Amylin Pharmaceuticals, Inc. (a) Biogen Idec, Inc. (a) Celgene Corp. (a) Genzyme Corp. (a) Gilead Sciences, Inc. (a) Vertex Pharmaceuticals, Inc. (a) CAPITAL MARKETS—2.2% Charles Schwab Corp. Eaton Vance Corp. Franklin Resources, Inc. Northern Trust Corp. SEI Investments Co. State Street Corp. T. Rowe Price Group, Inc. TD Ameritrade Holding Corp. See accompanying notes to portfolio of investments. MMA Praxis Growth Index Fund Schedule of portfolio investments, continued March 31, 2011 (Unaudited) SHARES VALUE COMMON STOCKS—99.2%, continued CHEMICALS—2.0% Air Products & Chemicals, Inc. $ 144,468 CF Industries Holdings, Inc. Ecolab, Inc. Lubrizol Corp. Nalco Holding Co. Praxair, Inc. Sigma-Aldrich Corp. COMMERCIAL BANKS—0.2% CIT Group, Inc. (a) COMMERCIAL SERVICES & SUPPLIES—0.6% Copart, Inc. (a) Iron Mountain, Inc. Stericycle, Inc. (a) COMMUNICATIONS EQUIPMENT—4.0% Cisco Systems, Inc. F5 Networks, Inc. (a) Juniper Networks, Inc. (a) Motorola Mobility Holdings, Inc. (a) Motorola Solutions, Inc. (a) QUALCOMM, Inc. COMPUTERS & PERIPHERALS—8.4% Apple, Inc. (a) Dell, Inc. (a) EMC Corp. (a) Hewlett-Packard Co. NetApp, Inc. (a) SanDisk Corp. (a) Western Digital Corp. (a) CONSTRUCTION & ENGINEERING—0.6% Fluor Corp. Foster Wheeler AG (a) Quanta Services, Inc. (a) CONSTRUCTION MATERIALS—0.1% Martin Marietta Materials, Inc. CONSUMER FINANCE—1.2% American Express Co. See accompanying notes to portfolio of investments. MMA Praxis Growth Index Fund Schedule of portfolio investments, continued March 31, 2011 (Unaudited) SHARES VALUE COMMON STOCKS—99.2%, continued CONSUMER FINANCE—1.2%, continued Discover Financial Services $ 107,865 CONTAINERS & PACKAGING—0.2% Crown Holdings, Inc. (a) DIVERSIFIED CONSUMER SERVICES—0.1% Apollo Group, Inc., Class A (a) ITT Educational Services, Inc. (a) DIVERSIFIED FINANCIAL SERVICES—1.8% Citigroup, Inc. (a) CME Group, Inc., Class A IntercontinentalExchange, Inc. (a) Moody's Corp. ELECTRICAL EQUIPMENT—1.2% AMETEK, Inc. Emerson Electric Co. Roper Industries, Inc. ENERGY EQUIPMENT & SERVICES—1.6% Cameron International Corp. (a) Diamond Offshore Drilling, Inc. FMC Technologies, Inc. (a) Helmerich & Payne, Inc. National Oilwell Varco, Inc. Weatherford International Ltd. (a) FOOD & STAPLES RETAILING—3.7% Costco Wholesale Corp. Kroger Co. Sysco Corp. Walgreen Co. Wal-Mart Stores, Inc. Whole Foods Market, Inc. FOOD PRODUCTS—1.4% General Mills, Inc. H.J. Heinz Co. Hershey Co. Kellogg Co. See accompanying notes to portfolio of investments. MMA Praxis Growth Index Fund Schedule of portfolio investments, continued March 31, 2011 (Unaudited) SHARES VALUE COMMON STOCKS—99.2%, continued FOOD PRODUCTS—1.4%, continued Mead Johnson Nutrition Co. $ 100,683 HEALTH CARE EQUIPMENT & SUPPLIES—3.7% Baxter International, Inc. Becton Dickinson and Co. C.R. Bard, Inc. DENTSPLY International, Inc. Edwards Lifesciences Corp. (a) Intuitive Surgical, Inc. (a) Medtronic, Inc. ResMed, Inc. (a) St. Jude Medical, Inc. Stryker Corp. Varian Medical Systems, Inc. (a) Zimmer Holdings, Inc. (a) HEALTH CARE PROVIDERS & SERVICES—2.3% AmerisourceBergen Corp. DaVita, Inc. (a) Express Scripts, Inc. (a) Henry Schein, Inc. (a) Laboratory Corp. of America Holdings (a) McKesson Corp. Medco Health Solutions, Inc. (a) Quest Diagnostics, Inc. HEALTH CARE TECHNOLOGY—0.1% Cerner Corp. (a) HOTELS, RESTAURANTS & LEISURE—3.4% Carnival Corp. Chipotle Mexican Grill, Inc. (a) Marriott International, Inc., Class A McDonald's Corp. Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. Yum! Brands, Inc. HOUSEHOLD DURABLES—0.1% Toll Brothers, Inc. (a) HOUSEHOLD PRODUCTS—1.4% Clorox Co. Colgate-Palmolive Co. Energizer Holdings, Inc. (a) See accompanying notes to portfolio of investments. MMA Praxis Growth Index Fund Schedule of portfolio investments, continued March 31, 2011 (Unaudited) SHARES VALUE COMMON STOCKS—99.2%, continued HOUSEHOLD PRODUCTS—1.4%, continued Kimberly-Clark Corp. $ 118,400 INDEPENDENT POWER PRODUCERS & ENERGY TRADERS—0.2% AES Corp. (a) INSURANCE—0.8% Aflac, Inc. Berkshire Hathaway, Inc., Class B (a) Brown & Brown, Inc. INTERNET & CATALOG RETAIL—2.0% Amazon.com, Inc. (a) Expedia, Inc. NetFlix, Inc. (a) priceline.com, Inc. (a) INTERNET SOFTWARE & SERVICES—3.9% Akamai Technologies, Inc. (a) eBay, Inc. (a) Google, Inc., Class A (a) VeriSign, Inc. Yahoo!, Inc. (a) IT SERVICES—7.0% Accenture plc, Class A Automatic Data Processing, Inc. Cognizant Technology Solutions Corp., Class A (a) Fiserv, Inc. (a) International Business Machines Corp. Mastercard, Inc., Class A Paychex, Inc. Teradata Corp. (a) Visa, Inc., Class A Western Union Co. LIFE SCIENCES TOOLS & SERVICES—1.2% Covance, Inc. (a) Illumina, Inc. (a) Life Technologies Corp. (a) Thermo Fisher Scientific, Inc. (a) Waters Corp. (a) See accompanying notes to portfolio of investments. MMA Praxis Growth Index Fund Schedule of portfolio investments, continued March 31, 2011 (Unaudited) SHARES VALUE COMMON STOCKS—99.2%, continued MACHINERY—2.1% Bucyrus International, Inc. $ 63,375 Cummins, Inc. Deere & Co. Flowserve Corp. Joy Global, Inc. PACCAR, Inc. MEDIA—5.0% Cablevision Systems Corp., Class A CBS Corp., Class B Comcast Corp. - Special, Class A DIRECTV, Class A (a) Discovery Communications, Inc., Class A (a) Discovery Communications, Inc., Class C (a) Interpublic Group of Cos., Inc. Liberty Global, Inc., Class A (a) McGraw-Hill Cos., Inc. News Corp., Class A News Corp., Class B Omnicom Group, Inc. Time Warner Cable, Inc. Viacom, Inc., Class B Virgin Media, Inc. Walt Disney Co. METALS & MINING—0.2% United States Steel Corp. MULTILINE RETAIL—1.5% Dollar Tree, Inc. (a) Family Dollar Stores, Inc. Kohl's Corp. Nordstrom, Inc. Target Corp. OIL, GAS & CONSUMABLE FUELS—4.5% Alpha Natural Resources, Inc. (a) Anadarko Petroleum Corp. Concho Resources, Inc. (a) Denbury Resources, Inc. (a) El Paso Corp. EOG Resources, Inc. EQT Corp. Hess Corp. Murphy Oil Corp. Noble Energy, Inc. See accompanying notes to portfolio of investments. MMA Praxis Growth Index Fund Schedule of portfolio investments, continued March 31, 2011 (Unaudited) SHARES VALUE COMMON STOCKS—99.2%, continued OIL, GAS & CONSUMABLE FUELS—4.5%, continued Petrohawk Energy Corp. (a) $ 76,148 Pioneer Natural Resources Co. QEP Resources, Inc. Range Resources Corp. Southwestern Energy Co. (a) Ultra Petroleum Corp. (a) PERSONAL PRODUCTS—0.4% Avon Products, Inc. Estee Lauder Cos., Inc., Class A PHARMACEUTICALS—2.1% Abbott Laboratories Allergan, Inc./United States Hospira, Inc. (a) Mylan, Inc. (a) Perrigo Co. PROFESSIONAL SERVICES—0.5% Dun & Bradstreet Corp. FTI Consulting, Inc. (a) IHS, Inc., Class A (a) Robert Half International, Inc. REAL ESTATE INVESTMENT TRUSTS (REITS)—1.0% Host Hotels & Resorts, Inc. REIT Public Storage REIT Simon Property Group, Inc. REIT ROAD & RAIL—0.5% Norfolk Southern Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—2.5% Altera Corp. Analog Devices, Inc. Broadcom Corp., Class A Cree, Inc. (a) First Solar, Inc. (a) Lam Research Corp. (a) Marvell Technology Group Ltd. (a) MEMC Electronic Materials, Inc. (a) NVIDIA Corp. (a) See accompanying notes to portfolio of investments. MMA Praxis Growth Index Fund Schedule of portfolio investments, continued March 31, 2011 (Unaudited) SHARES VALUE COMMON STOCKS—99.2%, continued SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—2.5%, continued Texas Instruments, Inc. $ 247,761 SOFTWARE—8.3% Activision Blizzard, Inc. Adobe Systems, Inc. (a) Autodesk, Inc. (a) BMC Software, Inc. (a) CA, Inc. Citrix Systems, Inc. (a) Electronic Arts, Inc. (a) Intuit, Inc. (a) Microsoft Corp. Nuance Communications, Inc. (a) Oracle Corp. Red Hat, Inc. (a) Salesforce.com, Inc. (a) Symantec Corp. (a) SPECIALTY RETAIL—2.8% AutoZone, Inc. (a) Bed Bath & Beyond, Inc. (a) Best Buy Co., Inc. CarMax, Inc. (a) Gap, Inc. Lowe's Cos., Inc. O'Reilly Automotive, Inc. (a) PetSmart, Inc. Ross Stores, Inc. Staples, Inc. TJX Cos., Inc. TEXTILES, APPAREL & LUXURY GOODS—0.9% Coach, Inc. NIKE, Inc., Class B Polo Ralph Lauren Corp. TRADING COMPANIES & DISTRIBUTORS—0.3% Fastenal Co. W.W. Grainger, Inc. WIRELESS TELECOMMUNICATION SERVICES—0.8% American Tower Corp., Class A (a) Crown Castle International Corp. (a) See accompanying notes to portfolio of investments. MMA Praxis Growth Index Fund Schedule of portfolio investments, continued March 31, 2011 (Unaudited) PRINCIPAL AMOUNT/ SHARES VALUE COMMON STOCKS—99.2%, continued WIRELESS TELECOMMUNICATION SERVICES—0.8%, continued NII Holdings, Inc. (a) $ 52,421 TOTAL COMMON STOCKS CORPORATE NOTES—0.5% COMMUNITY DEVELOPMENT—0.5% Everence Community Investment, Inc., 0.45%, 11/30/13+(b) $ 35,000 Everence Community Investment, Inc., 0.68%, 11/30/13+(b) TOTAL CORPORATE NOTES TOTAL INVESTMENTS (Cost* $29,220,280)—99.7% $ 34,696,487 Other assets in excess of liabilities — 0.3% NET ASSETS—100% $ 34,796,465 + Variable rate security. Rates presented are the rates in effect at March 31, 2011. (a) Non-income producing securities. (b) Represents affiliated restricted security as to resale to shareholders and is not registered under the Securities Act of 1933. These securities have been deemed illiquid under guidelines established by the Board of Trustees: Acquisition Security Yield Shares Date Everence Community Investment, Inc. 0.45% 12/2010 Everence Community Investment, Inc. 0.68% 12/2010 At March 31, 2011, these securities had an aggregate market value of $190,000, representing 0.5% of net assets. * Represents cost for financial reporting purposes. plc — Public Liability Company REIT — Real Estate Investment Trust See accompanying notes to portfolio of investments. MMA Praxis Small Cap Fund Schedule of portfolio investments March 31, 2011 (Unaudited) SHARES VALUE COMMON STOCKS—99.1% AIR FREIGHT & LOGISTICS—1.6% Forward Air Corp. $ 136,303 UTi Worldwide, Inc. CAPITAL MARKETS—2.0% Evercore Partners, Inc., Class A Raymond James Financial, Inc. CHEMICALS—0.9% Calgon Carbon Corp. (a) COMMERCIAL BANKS—4.0% Home Bancshares, Inc. Prosperity Bancshares, Inc. Texas Capital Bancshares, Inc. (a) Umpqua Holdings Corp. COMMERCIAL SERVICES & SUPPLIES—1.7% Interface, Inc., Class A Mobile Mini, Inc. (a) COMMUNICATIONS EQUIPMENT—3.2% Arris Group, Inc. (a) Brocade Communications Systems, Inc. (a) Emulex Corp. (a) COMPUTERS & PERIPHERALS—1.0% Smart Technologies, Inc., Class A (a) CONSUMER FINANCE—3.0% Cash America International, Inc. First Cash Financial Services, Inc. (a) CONTAINERS & PACKAGING—1.1% Silgan Holdings, Inc. DISTRIBUTORS—1.1% LKQ Corp. (a) DIVERSIFIED CONSUMER SERVICES—1.2% American Public Education, Inc. (a) See accompanying notes to portfolio of investments. MMA Praxis Small Cap Fund Schedule of portfolio investments, continued March 31, 2011 (Unaudited) SHARES VALUE COMMON STOCKS—99.1%, continued ELECTRICAL EQUIPMENT—2.3% Belden, Inc. $ 430,886 Franklin Electric Co., Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—3.1% Anixter International, Inc. National Instruments Corp. Rofin-Sinar Technologies, Inc. (a) ENERGY EQUIPMENT & SERVICES—5.0% Atwood Oceanics, Inc. (a) CARBO Ceramics, Inc. Core Laboratories NV Dril-Quip, Inc. (a) FOOD & STAPLES RETAILING—1.1% Ruddick Corp. FOOD PRODUCTS—0.5% SunOpta, Inc. (a) HEALTH CARE EQUIPMENT & SUPPLIES—2.3% American Medical Systems Holdings, Inc. (a) Zoll Medical Corp. (a) HEALTH CARE PROVIDERS & SERVICES—6.4% Health Management Associates, Inc., Class A (a) HMS Holdings Corp. (a) MWI Veterinary Supply, Inc. (a) PSS World Medical, Inc. (a) HOTELS, RESTAURANTS & LEISURE—0.5% Life Time Fitness, Inc. (a) HOUSEHOLD DURABLES—1.1% Tempur-Pedic International, Inc. (a) INDUSTRIAL CONGLOMERATES—0.9% Raven Industries, Inc. INSURANCE—0.9% AmTrust Financial Services, Inc. See accompanying notes to portfolio of investments. MMA Praxis Small Cap Fund Schedule of portfolio investments, continued March 31, 2011 (Unaudited) SHARES VALUE COMMON STOCKS—99.1%, continued INTERNET SOFTWARE & SERVICES—3.3% Digital River, Inc. (a) $ 427,638 LivePerson, Inc. (a) LogMeIn, Inc. (a) LIFE SCIENCES TOOLS & SERVICES—1.5% Parexel International Corp. (a) MACHINERY—8.9% Actuant Corp., Class A Albany International Corp., Class A Astec Industries, Inc. (a) CIRCOR International, Inc. CLARCOR, Inc. Harsco Corp. Middleby Corp. (a) Westport Innovations, Inc. (a) MARINE—1.5% Kirby Corp. (a) MEDIA—3.1% Cinemark Holdings, Inc. Live Nation Entertainment, Inc. (a) National CineMedia, Inc. METALS & MINING—2.8% Carpenter Technology Corp. Haynes International, Inc. OIL, GAS & CONSUMABLE FUELS—7.9% Approach Resources, Inc. (a) Brigham Exploration Co. (a) Gulfport Energy Corp. (a) Oasis Petroleum, Inc. (a) Rosetta Resources, Inc. (a) SM Energy Co. PAPER & FOREST PRODUCTS—1.3% Louisiana-Pacific Corp. (a) PHARMACEUTICALS—0.8% Endo Pharmaceuticals Holdings, Inc. (a) See accompanying notes to portfolio of investments. MMA Praxis Small Cap Fund Schedule of portfolio investments, continued March 31, 2011 (Unaudited) PRINCIPAL AMOUNT/ SHARES VALUE COMMON STOCKS—99.1%, continued PROFESSIONAL SERVICES—1.5% Insperity, Inc. $ 502,030 REAL ESTATE INVESTMENT TRUSTS (REITS) —1.0% Potlatch Corp. REIT SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—0.5% SunPower Corp., Class A (a) SOFTWARE—8.4% Aspen Technology, Inc. (a) Ebix, Inc. (a) Lawson Software, Inc. (a) MicroStrategy, Inc., Class A (a) NICE Systems Ltd.- ADR (a) Pegasystems, Inc. TIBCO Software, Inc. (a) SPECIALTY RETAIL—7.3% DSW, Inc., Class A (a) Group 1 Automotive, Inc. Hibbett Sports, Inc. (a) Monro Muffler Brake, Inc. Tractor Supply Co. Ulta Salon Cosmetics & Fragrance, Inc. (a) TEXTILES, APPAREL & LUXURY GOODS—2.4% Crocs, Inc. (a) Warnaco Group, Inc. (a) TRADING COMPANIES & DISTRIBUTORS—2.0% WESCO International, Inc. (a) TOTAL COMMON STOCKS CORPORATE NOTES—0.6% DEVELOPMENT AUTHORITIES—0.6% Everence Community Investment, Inc., 0.45%, 11/30/13+(b) $ 80,000 Everence Community Investment, Inc., 0.68%, 11/30/13+(b) TOTAL CORPORATE NOTES See accompanying notes to portfolio of investments. MMA Praxis Small Cap Fund Schedule of portfolio investments, continued March 31, 2011 (Unaudited) SHARES VALUE SHORT TERM INVESTMENT—2.0% INVESTMENT COMPANY—2.0% JPMorgan U.S. Government Money Market Fund, Agency Shares $ 662,901 TOTAL INVESTMENTS (Cost* $22,801,048) —101.7% $ 33,444,987 Liabilities in excess of other assets — (1.7)% NET ASSETS—100% $ 32,873,599 + Variable rate security. Rates presented are the rates in effect at March 31, 2011. (a) Non-income producing securities. (b) Represents affiliated restricted security as to resale to shareholders and is not registered under the Securities Act of 1933. These securities have been deemed illiquid under guidelines established by the Board of Trustees: Acquisition Security Yield Shares Date Everence Community Investment, Inc. 0.45% 12/2010 Everence Community Investment, Inc. 0.68% 12/2010 At March 31, 2011, these securities had an aggregate market value of $200,000, representing 0.6% of net assets. * Represents cost for financial reporting purposes. ADR — American Depositary Receipt REIT — Real Estate Investment Trust See accompanying notes to portfolio of investments. MMA Praxis Genesis Conservative Portfolio Schedule of portfolio investments March 31, 2011 (Unaudited) SHARES VALUE Mutual Funds — 99.6% MMA Praxis Core Stock Fund, Class I (a) $ 1,358,374 MMA Praxis Growth Index Fund, Class I (a) MMA Praxis Intermediate Income Fund, Class I (a) MMA Praxis International Fund, Class I (a) MMA Praxis International Index Fund, Class I (a)(b) MMA Praxis Small Cap Fund, Class I (a)(b) MMA Praxis Value Index Fund, Class I (a) Total Mutual Funds TOTAL INVESTMENTS (Cost* $12,415,121) —99.6% $ 13,044,679 Other assets in excess of liabilities — 0.4% NET ASSETS—100% $ 13,101,468 (a) Affiliated fund. (b) Non-income producing securities. * Represents cost for financial reporting purposes. See accompanying notes to portfolio of investments. MMA Praxis Genesis Balanced Portfolio Schedule of portfolio investments March 31, 2011 (Unaudited) SHARES VALUE Mutual Funds — 99.7% MMA Praxis Core Stock Fund, Class I (a) $ 7,355,172 MMA Praxis Growth Index Fund, Class I (a) MMA Praxis Intermediate Income Fund, Class I (a) MMA Praxis International Fund, Class I (a) MMA Praxis International Index Fund, Class I (a)(b) MMA Praxis Small Cap Fund, Class I (a)(b) MMA Praxis Value Index Fund, Class I (a) Total Mutual Funds TOTAL INVESTMENTS (Cost* $32,682,192) —99.7% $ 36,209,092 Other assets in excess of liabilities — 0.3% NET ASSETS—100% $ 36,308,437 (a) Affiliated fund. (b) Non-income producing securities. * Represents cost for financial reporting purposes. See accompanying notes to portfolio of investments. MMA Praxis Genesis Growth Portfolio Schedule of portfolio investments March 31, 2011 (Unaudited) SHARES VALUE Mutual Funds — 99.7% MMA Praxis Core Stock Fund, Class I (a) $ 7,179,207 MMA Praxis Growth Index Fund, Class I (a) MMA Praxis Intermediate Income Fund, Class I (a) MMA Praxis International Fund, Class I (a) MMA Praxis International Index Fund, Class I (a)(b) MMA Praxis Small Cap Fund, Class I (a)(b) MMA Praxis Value Index Fund, Class I (a) Total Mutual Funds TOTAL INVESTMENTS (Cost* $24,957,526) —99.7% $ 28,731,079 Other assets in excess of liabilities — 0.3% NET ASSETS—100% $ 28,803,949 (a) Affiliated fund. (b) Non-income producing securities. * Represents cost for financial reporting purposes. See accompanying notes to portfolio of investments. MMA Praxis Mutual Funds Notes to schedule of portfolio investments March 31, 2011 (Unaudited) ORGANIZATION: The MMA Praxis Mutual Funds (the “Trust”) is an open-end management investment company established as a Delaware business trust under a Declaration of Trust dated September 27, 1993, as amended and restated December 1, 1993, and is registered under the Investment Company Act of 1940, as amended (the “1940 Act”). The Trust currently consists of the MMA Praxis Intermediate Income Fund, the MMA Praxis Core Stock Fund, the MMA Praxis International Fund, the MMA Praxis Value Index Fund, the MMA Praxis Growth Index Fund, the MMA Praxis International Index Fund and the MMA Praxis Small Cap Fund, (individually a “Fund”, collectively “the Funds”), the MMA Praxis Genesis Conservative Portfolio, the MMA Praxis Genesis Balanced Portfolio, and the MMA Praxis Genesis Growth Portfolio, (individually a “Portfolio”, collectively “the Portfolios”). These are also referred to as the Intermediate Income Fund, Core Stock Fund, International Fund, Value Index Fund, Growth Index Fund, International Index Fund, Small Cap Fund, Conservative Portfolio, Balanced Portfolio and Growth Portfolio. As of March 31, 2011, the Funds offer two classes of shares; Class A and Class I and the Portfolios offer Class A. Each class of shares in a Fund or Portfolio has identical rights and privileges except with respect to fees paid under the distribution and shareholder servicing agreements, voting rights on matters affecting a single class of shares and the exchange privileges of each class of shares. Class A has a maximum sales charge on purchases of 5.25 percent as a percentage of the original purchase price except for the Intermediate Income Fund which is 3.75 percent. Under the Trust’s organizational documents, its Officers and Trustees are indemnified against certain liabilities arising out of the performance of their duties to the Trust. In addition, in the normal course of business, the Trust enters into contracts with its vendors and others that provide general indemnification. Each Fund’s and Portfolio’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against a Fund or Portfolio. However, based on experience, the Trust expects the risk of loss to be remote. SIGNIFICANT ACCOUNTING POLICIES: The following is a summary of significant accounting policies followed by the Trust in the preparation of its financial statements. The policies are in conformity with U.S. generally accepted accounting principles (“GAAP”). The preparation of financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of income and expenses for the reporting period. Actual results could differ from those estimates. SECURITIES VALUATION: The Funds and Portfolios record their investments at fair value. Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The valuation techniques used to determine fair value are further described below. Securities generally are valued at market values determined on the basis of the latest available bid prices in the principal market (closing sales prices if the principal market is an exchange) in which such securities are normally traded. Investments in investment companies are valued at their respective net asset values as reported by such companies. The differences between the cost and market values of investments are reflected as either unrealized appreciation or depreciation. The Funds use various independent pricing services to value most of their investments. A pricing service would normally consider such factors as yield, risk, quality, maturity, type of issue, trading characteristics, special circumstances and other factors it deems relevant in determining valuations of normal institutional trading units of debt securities and would not rely exclusively on quoted prices. When valuing foreign securities held by the Funds, certain pricing services might use computerized pricing models to systematically calculate adjustments to foreign security closing prices based on the latest market movements. Such pricing models utilize market data that has been obtained between the local market close and the NYSE close to compute adjustments to foreign security close prices. The methods used by the pricing service and the valuations so established will be reviewed by the Adviser under general supervision of the Board of Trustees. Securities for which market quotations are not readily available (e.g. an approved pricing service does not provide a price, certain stale prices or an event occurs that materiality affects the furnished price) are valued at their fair value as determined in good faith in accordance with consistently applied procedures established by and under the general supervision of the Board of Trustees. Short-term debt securities of sufficient credit quality maturing in less than 61 days are valued at amortized cost, which approximates fair value. Investments in restricted securities are valued pursuant to valuation procedures approved by the Board of Trustees (the “Valuation Procedures”). The Valuation Procedures contemplate the Board’s delegation of the implementation of the Valuation Procedures to the Adviser. In valuing restricted securities under the Valuation Procedures, the Adviser will consider (but is not limited to) certain specific and general factors enumerated in the Valuation Procedures. The Valuation Procedures require that the Adviser report to the Board at each of its regular quarterly meetings regarding valuation of restricted securities and actions taken in connection with the Valuation Procedures. The Portfolio’s investments in the underlying MMA Praxis Funds (the “Underlying Funds”) are valued at the closing net asset value per share. The valuation techniques described maximize the use of observable inputs and minimize the use of unobservable inputs in determining fair value. These inputs are summarized in the three broad levels listed below: ● Level 1 — quoted prices in active markets for identical securities ● Level 2 — other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) ● Level 3 — significant unobservable inputs (including the Funds’ and Portfolios' own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, short-term debt securities of sufficient credit quality maturing in less than 61 days are valued using amortized cost, in accordance with rules under the 1940 Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The aggregate value by input level, as of March 31, 2011, for each Fund’s and Portfolio’s investments, as well as a reconciliation of assets for which significant unobservable inputs (Level 3) were used in determining value, is included in each Fund’s and Portfolio’s Schedule of Portfolio Investments, which also includes a breakdown of the Fund’s and Portfolio’s investments by geographic/industry concentration as applicable. The following is a summary of the valuation inputs used to value the Funds’ and Portfolios’ investments as of March 31, 2011: MMA Praxis Intermediate Income Fund Valuation Inputs at Reporting Date: Description Level 1 Level 2 Level 3 Total Investments at Value Asset Backed Security $
